EXHIBIT 10.1

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

dated as of

 

February 10, 2017

 

by and among

 

Azure Midstream Partners, LP,

 

Azure TGG, LLC,

 

Talco Midstream Assets, Ltd.,

 

Azure ETG, LLC,

 

Marlin Midstream, LLC

 

and Turkey Creek Pipeline, LLC,

 

as Sellers,

 

and

 

M5 Midstream LLC,

 

as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I  DEFINITIONS AND RULES OF CONSTRUCTION

2

1.1

Definitions

2

1.2

Rules of Construction

2

 

 

 

Article II  PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

3

2.1

Sale and Purchase of Assets

3

2.2

Excluded Assets

5

2.3

Assumption of Liabilities

6

2.4

Excluded Liabilities

7

2.5

Assignment of Contracts, Permits and Other Assets

8

2.6

Preferential Purchase Rights

10

 

 

 

Article III  CONSIDERATION

10

3.1

Consideration

10

3.2

Deposit

10

3.3

Purchase Price Adjustments

11

3.4

Adjustment Methodology

11

3.5

Preliminary Settlement Statement

12

3.6

Tax Allocation

12

3.7

Revenues and Expenses

13

 

 

 

Article IV  REPRESENTATIONS AND WARRANTIES OF SELLERS

13

4.1

Organization of Sellers

13

4.2

Authorization; Enforceability

14

4.3

No Conflict

15

4.4

Consents; Preferential Purchase Rights

15

4.5

Contracts

15

4.6

Litigation

17

4.7

Brokers’ Fees

18

4.8

Taxes

18

4.9

Compliance with Laws

18

4.10

Environmental Matters

18

4.11

Title

19

4.12

Capital Commitments

19

4.13

Imbalances

19

4.14

Insurance

19

4.15

Matters Related to Assets

20

4.16

Throughput Data

20

4.17

Employee Matters

20

4.18

Affiliate Interests

21

4.19

Intellectual Property

21

4.20

Security Arrangements

21

4.21

Disclaimer

21

 

i

--------------------------------------------------------------------------------


 

Article V  REPRESENTATIONS AND WARRANTIES OF BUYER

22

5.1

Organization of Buyer

22

5.2

Authorization; Enforceability

22

5.3

No Conflict

23

5.4

Consents and Approvals

23

5.5

Litigation

23

5.6

Brokers’ Fees

23

5.7

Financing

23

5.8

Independent Evaluation

24

 

 

 

Article VI  COVENANTS

24

6.1

Conduct of Business, Operation of Assets

24

6.2

Access and Information

26

6.3

Regulatory Filings

27

6.4

Governmental Consents

28

6.5

Casualty or Condemnation Loss

28

6.6

Seller Marks

29

6.7

Record Retention

29

6.8

Bonds, Letters of Credit and Guarantees

29

6.9

Assigned Permits

30

6.10

Access to Title Records

30

6.11

Post-Closing Confidentiality

30

6.12

Notification of Certain Matters

30

6.13

Employee Matters

31

6.14

No Dismissal

31

6.15

Financing

32

6.16

Transition Services; Non-Solicitation

32

6.17

BP Gas Gathering Agreement

32

6.18

Bankruptcy Deposits

33

 

 

 

Article VII CONDITIONS TO CLOSING

33

7.1

Buyer’s Conditions to Closing

33

7.2

Sellers’ Conditions to Closing

34

 

 

 

Article VIII CLOSING

35

8.1

Closing

35

8.2

Seller Deliverables

35

8.3

Buyer Deliverables

36

 

 

 

Article IX BANKRUPTCY MATTERS

36

9.1

Break-Up Fee

36

9.2

Court Approval

37

9.3

Certain Bankruptcy Undertakings

37

9.4

Certain Sale Order Matters

38

 

 

 

Article X TERMINATION

38

10.1

Termination

38

 

ii

--------------------------------------------------------------------------------


 

10.2

Effect of Termination

40

10.3

Return of Documentation and Confidentiality

41

 

 

 

Article XI TAX MATTERS

41

11.1

Liability for Transfer Taxes

41

11.2

Allocation of Property Taxes

41

11.3

Cooperation on Tax Matters

42

11.4

Tax Audits

42

11.5

Tax Refunds

43

 

 

 

Article XII MISCELLANEOUS

43

12.1

Notices

43

12.2

Further Assurances

45

12.3

Succession and Assignment

45

12.4

Rights of Third Parties

45

12.5

Expenses

45

12.6

Counterparts

45

12.7

Entire Agreement

45

12.8

No Partnership

46

12.9

Amendments

46

12.10

Publicity

46

12.11

Non-Waiver

46

12.12

Severability

46

12.13

Governing Law; Jurisdiction

47

12.14

Survival

47

12.15

Specific Performance

47

 

iii

--------------------------------------------------------------------------------


 

LIST OF APPENDIXES, EXHIBITS AND SCHEDULES

 

Appendixes

 

 

 

Appendix I

Definitions

 

 

Exhibits

 

 

 

Exhibit A-1

Pipeline System

Exhibit A-2

Plants

Exhibit A-3

SWD Wells

Exhibit A-4

Real Property Interests

Exhibit A-5

Vehicles

Exhibit B

Excluded Assets

Exhibit C

Form of Assignment

Exhibit D

Form of Certificate of Non-Foreign Status

Exhibit E

RESERVED

Exhibit F

Form of Bid Procedures Order

Exhibit G

RESERVED

Exhibit H

Bid Procedures

Exhibit I-1

Form of Special Warranty Deed

Exhibit I-2

Form of Act of Cash Sale

Exhibit J

Dedicated Area

 

 

Schedules

 

 

 

Schedule 2.3(d)

Other Assumed Liabilities

Schedule 2.5(a)

Executory Contracts

Schedule 2.5(c)

Assigned Permits

Schedule 2.6

Preferential Right Asset

Schedule 4.1

Qualification to Do Business

Schedule 4.3

No Conflicts

Schedule 4.4(a)

Consents

Schedule 4.4(b)

Preferential Purchase Rights

Schedule 4.5(a)

Material Contracts

Schedule 4.5(b)

Breaches of Material Contracts

Schedule 4.6

Litigation

Schedule 4.8

Taxes

Schedule 4.9

Compliance with Laws

Schedule 4.10

Environmental Matters

Schedule 4.11

Title to Assets

Schedule 4.12

Capital Commitments

Schedule 4.13

Imbalances

Schedule 4.14

Insurance Policies

Schedule 4.15

Matters Related to Assets

Schedule 4.16

Throughput Data

Schedule 4.17(b)

Employee Matters

 

iv

--------------------------------------------------------------------------------


 

Schedule 4.18

Affiliate Interests

Schedule 4.19(a)

Material Intellectual Property

Schedule 4.19(b)

Intellectual Property Licenses

Schedule 4.19(c)

Licensed Intellectual Property of Sellers

Schedule 4.20

Security Arrangements

Schedule 7.1(c)

Required Consents

Schedule 8.2(g)

Owned Real Property

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (as the same may be amended or modified in
accordance herewith, this “Agreement”), dated as of February 10, 2017 (the
“Execution Date”), is entered into by and among Azure Midstream Partners, LP,
a Delaware limited partnership (“Azure”), Azure TGG, LLC, a Delaware limited
liability company (“Azure TGG”), Talco Midstream Assets, Ltd., a Texas limited
partnership (“Talco Midstream”), Azure ETG, LLC, a Delaware limited liability
company (“Azure ETG”), Marlin Midstream, LLC, a Texas limited liability company
(“Marlin Midstream”), and Turkey Creek Pipeline, LLC, a Texas limited liability
company (“Turkey Creek,” and together with Azure, Azure TGG, Talco Midstream,
Azure ETG and Marlin Midstream, each a “Seller” and collectively, the
“Sellers”), and M5 Midstream LLC, a Delaware limited liability company
(“Buyer”). Sellers and Buyer are sometimes referred to collectively herein as
the “Parties” and each individually a “Party.”

 

RECITALS

 

WHEREAS, Sellers are the owners of the Assets (as defined below) located in
Panola, Harrison, Angelina, Shelby, San Augustine, Nacogdoches and Rusk
Counties, Texas and De Soto and Caddo Parishes, Louisiana;

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, as applicable, the Assets, subject to the terms and conditions
described in this Agreement;

 

WHEREAS, on January 30, 2017, Sellers filed voluntary petitions for bankruptcy
protection (each, a “Bankruptcy Case” and, collectively, the “Bankruptcy Cases”)
to be administered under title 11 of the United States Bankruptcy Code (as
amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division (the “Bankruptcy Court”);

 

WHEREAS, subject to the terms of this Agreement and the Bid Procedures Order,
Sellers intend that Buyer’s acquisition of the Assets would be accomplished
through the sale, transfer and assignment of the Assets by Sellers to Buyer
pursuant to Sections 105, 363, 365, 503 and 507 of the Bankruptcy Code, in each
instance, free and clear of any and all Liens other than Permitted Liens to the
extent provided in the Sale Order; and

 

WHEREAS, Sellers intend, pursuant to the terms of the final form of Bid
Procedures Order approved by the Bankruptcy Court, to conduct a Sale Process to
sell all of the Assets and Assumed Liabilities, all as more specifically
provided for herein, and the sale of the Assets shall be subject to Buyer’s
offer being the highest or otherwise best offer as determined in accordance with
the Bid Procedures Order at the conclusion of the Sale Process.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I                            
DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Definitions.  Capitalized terms used in this
Agreement but not otherwise defined shall have the meanings given to such terms
in Appendix I.

 

1.2                               Rules of Construction.

 

(a)                                 All Article, Section, Appendix, Schedule and
Exhibit references used in this Agreement are to Articles and Sections of, and
Appendixes, Schedules and Exhibits to, this Agreement unless otherwise
specified.  The Appendix, Schedules and Exhibits attached to this Agreement
constitute a part of this Agreement.  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular Section or
Article in which such words appear.  The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

 

(b)                                 If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).  Unless the context of this Agreement clearly
requires otherwise, terms and titles (including terms defined herein) in the
singular have the corresponding meanings in the plural (and vice versa) and
words importing the masculine gender shall include the feminine and neutral
genders and vice versa.  The terms “include,” “includes” or “including” shall
mean “including without limitation.”  All references to currency or to “$”
herein shall be to, and all payments required hereunder shall be paid in,
Dollars.  All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

 

(c)                                  Except as expressly provided otherwise in
this Agreement, references to any Law or agreement means such Law or agreement
as it may be amended from time to time.

 

(d)                                 The Parties acknowledge that each Party has
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar
rule operating against the drafter of an agreement, shall not be applicable to
the construction or interpretation of this Agreement.

 

(e)                                  The Exhibits and the disclosure schedules
(the “Schedules”) attached hereto are hereby incorporated by reference and made
a part hereof and are an integral part of this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

 

(f)                                   The terms “day” or “days” mean and refer
to calendar day(s).  The terms “year” and “years” mean and refer to calendar
year(s).  If any action is to be taken or given on a particular calendar day,
and such calendar day is not a Business Day, then such action shall be deferred
until the next Business Day.

 

2

--------------------------------------------------------------------------------


 

(g)                                  The term “made available to Buyer,”
“delivered to Buyer” or similar phrases shall mean (i) made and remaining
available to Buyer and its Representatives in Sellers’ electronic data room at
http://lightserve.com at least five (5) Business Days prior to the Execution
Date, (ii) actually delivered to Buyer and its Representatives prior to such
five (5) Business Day period or (iii) delivered to Buyer and its Representatives
within such five (5) Business Day period (but in any event prior to the
Execution Date), provided that, in the case of clause (iii), receipt of such
delivery is acknowledged by Buyer in writing.

 

ARTICLE II                       
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1                               Sale and Purchase of Assets.  Upon the terms
and subject to the conditions set forth herein and subject to Section 2.2, at
the Closing (in accordance with this Agreement and, to the extent necessary,
subject to Bankruptcy Court approval), Sellers shall sell, assign, transfer and
deliver or cause to be sold, assigned, transferred and delivered to Buyer, and
Buyer will purchase, acquire and accept from Sellers, as applicable, free and
clear of all Liens (except for Permitted Liens, if any), all of the business,
assets, properties, contractual rights, goodwill, rights and claims used in,
generated by or related to the Business, or otherwise owned, leased or licensed
by Sellers, wherever situated and of whatever kind and nature, real or personal,
tangible or intangible, whether or not reflected on the books and records of
Sellers, as applicable, including all confidential information and goodwill of
Sellers, but excluding any of the Excluded Assets (collectively, the “Assets”).
Except for any Excluded Assets described in Section 2.2 below, the Assets
include, without limitation, Sellers’ right, title and interest in and to the
following as of the Closing Date:

 

(a)                                 all pipelines, pipeline systems, flowlines,
and gathering and processing systems described on Exhibit A-1 and all other
pipelines, pipeline systems, flowlines, and gathering and processing systems
(whether operating, being built or idle) of Sellers located in Panola, Harrison,
Angelina, Shelby, San Augustine, Nacogdoches and Rusk Counties, Texas and De
Soto and Caddo Parishes, Louisiana, together with all equipment, machinery,
fixtures, power lines, and other personal, movable and mixed property of Sellers
that is located at or in the immediate vicinity of such pipelines, pipeline
systems, flowlines, and gathering and processing systems or primarily used (or
held for use) in connection with the use, ownership or operation of such
pipelines, pipeline systems, flowlines, and gathering and processing systems (or
any portion thereof), including all above- and below-ground facilities or
structures, valves, pipes, scrubbers, machinery, gauges, meters, fittings,
fixtures, units, tanks, traps, pig launchers, slug catchers, connections,
cathodic protection equipment, radios towers and SCADA (collectively, the
“Pipeline System”). For the avoidance of doubt, the Pipeline System includes all
of Sellers’ right, title and interest in the pipelines, pipeline systems,
flowlines and gathering and processing systems located in the geographic area
depicted on Exhibit A-1;

 

(b)                                 all processing and treating plants and other
plants of Sellers located in Panola, Harrison, Angelina, Shelby, San Augustine,
Nacogdoches and Rusk Counties, Texas and De Soto and Caddo Parishes, Louisiana
or used or held for use in connection with the ownership or operation of the
Pipeline System or SWD Wells, including those described on Exhibit A-2, together
with all equipment, machinery, fixtures, power lines, and other personal,
movable and mixed property of Sellers that is located at or in the immediate
vicinity of such processing and treating plants and other plants or primarily
used (or held for use) in connection with the use,

 

3

--------------------------------------------------------------------------------


 

ownership or operation of such processing and treating plants and other plants
(or any portion thereof), including all above- and below-ground facilities or
structures, valves, pipes, scrubbers, machinery, gauges, meters, fittings,
fixtures, units, tanks, traps, pig launchers, slug catchers, connections,
cathodic protection equipment, radios towers and SCADA (collectively, the
“Plants”);

 

(c)                                  all the Salt Water disposal wells of
Sellers located in Harrison County, Texas or used or held for use in connection
with the ownership or operation of the Pipeline System or the Plants, including
those listed on Exhibit A-3, together with all equipment, machinery, fixtures,
power lines, and other personal, movable and mixed property of Sellers that is
located at or in the immediate vicinity of such Salt Water disposal wells or
primarily used (or held for use) in connection with the use, ownership or
operation of such Salt Water disposal wells (or any portion thereof), including
all above- and below-ground facilities or structures, valves, pipes, scrubbers,
machinery, gauges, meters, fittings, fixtures, units, tanks, traps, pig
launchers, slug catchers, connections, cathodic protection equipment, radios
towers and SCADA (collectively, the “SWD Wells”);

 

(d)                                 all fee interests, rights-of-way, easements,
real property interests, real rights, licenses, servitudes, permits, privileges
and leases (surface and subsurface) owned or held by Sellers or hereinafter
acquired by Sellers prior to Closing, in each case, in connection with the
Pipeline System, Plants or SWD Wells and constituting real property or a real
property interest, including those described on Exhibit A-4, together with the
rights, tenements, appurtenant rights and privileges relating thereto
(collectively, the “Real Property Interests”);

 

(e)                                  all rights of Sellers under the Assigned
Contracts, including all claims or causes of action with respect to the Assigned
Contracts relating to periods on or after the Closing Date, other than any
Avoidance Actions;

 

(f)                                   the Assigned Permits;

 

(g)                                  all inventory held by Sellers in connection
with the Pipeline System, Plants or SWD Wells;

 

(h)                                 to the extent not described in
Section 2.1(a), (b), or (c), all items of tangible personal property or
equipment primarily owned or held for use by Sellers in connection with Sellers’
ownership or operation of the Pipeline System, Plants, SWD Wells and other
Assets, including all vehicles listed on Exhibit A-5 (the “Vehicles”);

 

(i)                                     all rights, claims, accounts and causes
of action (including warranty and similar claims) associated with the Assets
relating to periods on or after the Closing Date, other than any Avoidance
Actions;

 

(j)                                    all warranty or indemnity claims that may
be made against any Person, other than Sellers or any Affiliate of Sellers,
under any Assigned Contract, in each case, relating to the Assets, or any
products or services provided in connection therewith;

 

4

--------------------------------------------------------------------------------


 

(k)                                 all advance payments, prepayments, prepaid
expenses, deposits (other than the Bankruptcy Deposits) or the like (other than
Taxes), in each case related to the Assets and made by or on behalf of Sellers
before the Closing;

 

(l)                                     all Intellectual Property (other than
Seller Marks) used by Sellers in the Business and all copies and tangible
embodiments of any or all of the foregoing (in whatever form or medium),
including the Intellectual Property described on Schedule 4.19(a) under the
heading “IP Available to Buyer”; and

 

(m)                             originals (or photocopies where originals are
not available) of all Records; and

 

(n)                                 all goodwill and other intangible assets
associated with the Business, including all customer relationships and goodwill
of the Business, and all information and documents related thereto.

 

2.2                               Excluded Assets.  Sellers specifically exclude
the following assets from this transaction (collectively, the “Excluded
Assets”), and such Excluded Assets will not be sold, transferred, assigned,
conveyed or delivered by Sellers to Buyer hereunder:

 

(a)                                 all cash and cash equivalents and accounts
and trade receivables of Sellers;

 

(b)                                 all assets held under or pursuant to any
Employee Benefit Plans;

 

(c)                                  the rights of Sellers under this Agreement,
any Transaction Document and the Confidentiality Agreement;

 

(d)                                 other than the contracts set forth on
Schedule 2.5(a), all contracts between any of Sellers, on one hand, and any of
their respective Affiliates that are not Sellers, on the other hand;

 

(e)                                  all confidentiality agreements between any
of Sellers, on the one hand, and any Third Party, on the other hand;

 

(f)                                   all rights to proceeds under insurance
policies of Sellers, other than pursuant to Section 6.5;

 

(g)                                  all bank accounts, safety deposit boxes,
lock boxes and securities accounts of Sellers;

 

(h)                                 all of Sellers’ corporate minute books and
corporate financial records (other than Tax records primarily related to the
Assets) that relate to Sellers’ business generally (including the ownership,
operation and use of the Assets);

 

(i)                                     any claim, right or interest of Sellers
in or to any refund, rebate, abatement or other recovery for Property Taxes,
together with any interest due thereon or penalty rebate arising therefrom,
allocated to Sellers pursuant to Section 11.2(a);

 

5

--------------------------------------------------------------------------------


 

(j)                                    (i) originals of all invoices supporting
Sellers’ Tax basis in the Assets, and (ii) all other records or materials of
Sellers not involving or relating to the Assets or the business related to the
Assets;

 

(k)                                 all Seller Marks;

 

(l)                                     all Excluded Contracts, including all
rights thereunder;

 

(m)                             all Excluded Permits, including all rights
thereunder;

 

(n)                                 all Avoidance Actions;

 

(o)                                 (i) any attorney-client privilege and
attorney work-product protection of Sellers or associated with the Business as a
result of legal counsel representing Sellers or the Business, including in
connection with the transactions contemplated by the Agreement; (ii) all
documents subject to the attorney-client privilege and work-product protection
described in subsection (i); and (iii) all documents maintained by Sellers
relating to the drafting, negotiation, execution, delivery and performance of
this Agreement;

 

(p)                                 all securities (including equity securities)
owned or held by any Seller;

 

(q)                                 all outside of the ordinary course of
business deposits made or required to be made by Sellers to suppliers or
customers after the Petition Date as a result of the filing of the Bankruptcy
Cases (collectively, the “Bankruptcy Deposits”); and

 

(r)                                    those other properties and assets
described on Exhibit B.

 

2.3                               Assumption of Liabilities.  Effective upon
Closing, Buyer hereby assumes and agrees to be responsible for the payment,
performance or discharge of the following Liabilities of Sellers (collectively,
the “Assumed Liabilities”):

 

(a)                                 the obligations of Sellers which are
required to be performed, or which accrue, after the Closing Date under the
Assigned Contracts and Assigned Permits (but not any Liabilities of Sellers in
respect of (i) a breach of or default (or event that with notice or lapse of
time would constitute a breach or default) under such Contracts or Permits
arising in or related to the period prior to the Closing, or (ii) any violation
of Law by Sellers), to the extent such Assigned Contracts and Assigned Permits,
and all rights of Sellers thereunder, are assigned to Buyer on the Closing Date
pursuant to Section 2.5;

 

(b)                                 all Liabilities resulting from, relating to
or arising out of the ownership or operation of the Assets on or after the
Closing Date;

 

(c)                                  any Liabilities with respect to Property
Taxes allocated to Buyer pursuant to Section 11.2(a); and

 

(d)                                 all Liabilities set forth on
Schedule 2.3(d).

 

6

--------------------------------------------------------------------------------


 

2.4                               Excluded Liabilities.  Anything in this
Agreement to the contrary notwithstanding, neither Buyer nor any of its
Affiliates shall assume, succeed to, be liable for, be subject to, be obligated
for or become responsible for, nor shall the Assets be subject to any Liability,
including any Liability based on successor liability theories, of, or action
against, any of Sellers or any of their respective Affiliates (including any
Insiders) that is not an Assumed Liability (collectively, the “Excluded
Liabilities”).  For the avoidance of doubt and without limiting the generality
or effect of the foregoing, Buyer shall not assume, pursuant to this Agreement
or otherwise, any of the following:

 

(a)                                 all Indebtedness of Sellers;

 

(b)                                 any Liability to the extent arising out of
or related to the breach, performance or non-performance by Sellers prior to the
Closing (in each case, regardless of when any claims arising therefrom or
relating thereto mature or are asserted) of any Assigned Contract or Assigned
Permit;

 

(c)                                  any Liability in respect of the pending or
threatened Proceedings set forth (or that should have been set forth) in
Schedule 4.6 (Litigation) and the facts and circumstances relating to such
matters;

 

(d)                                 any Liability with respect to any Property
Tax allocated to Sellers pursuant to Section 11.2(a), any Transfer Taxes, any
income and franchise Tax of Sellers and any Taxes relating to the Excluded
Assets;

 

(e)                                  all Liabilities arising out of, relating to
or with respect to the employment or performance of services for, or termination
of employment or services for, or potential employment or engagement for the
performance of services for, Sellers, or any of its Affiliates, or any
predecessor thereof, of any employee, including an Employee, for periods on or
prior to Closing;

 

(f)                                   all Liabilities under, relating to or with
respect to any Employee Benefit Plan and any Controlled Group Liability with
respect to Sellers and their ERISA Affiliates;

 

(g)                                  any Liability in respect of any cost that
is the responsibility of Sellers under this Agreement;

 

(h)                                 all Liabilities, including Cure Amounts,
arising out of, under or in connection with Contracts that are not Assigned
Contracts and Permits that are not Assigned Permits and, with respect to
Assigned Contracts and Assigned Permits, Liabilities in respect of (i) a breach
by or default by Sellers (or event that with notice or lapse of time would
constitute a breach or default) accruing under such Contracts with respect to
any period prior to Closing, or (ii) any violation of Law by Sellers;

 

(i)                                     all Liabilities for the Cure Amounts;
and

 

(j)                                    any Liability to the extent relating to
any Excluded Asset or other asset that is not an Asset and the ownership,
operation and conduct of any business in connection therewith or therefrom.

 

7

--------------------------------------------------------------------------------


 

2.5                               Assignment of Contracts, Permits and Other
Assets.

 

(a)                                 Executory Contracts.  Schedule 2.5(a) sets
forth a list (the “Executory Contract List”) of all Executory Contracts to which
any of Sellers is a party or by which any of Sellers or any of their assets or
properties are bound, including all Material Contracts. Within the time period
prescribed by the Bid Procedures Order, Sellers shall prepare a contract and
cure schedule that identifies, for each Contract on the Executory Contract List,
the estimated Cure Amounts (and if no Cure Amount is estimated to be applicable
with respect to any particular Executory Contract, the amount of such Cure
Amount has been designated for such Executory Contract as “$0.00”) that must be
paid in order for Sellers to assume, and to assign to Buyer, each Contract
listed thereon pursuant to this Agreement (the “Contract and Cure Schedule”).
From the date the Contract and Cure Schedule is provided through (and including)
the Closing, promptly following any material changes to the information set
forth on such schedule (including any new Executory Contracts to which any of
Sellers becomes a party and any change in the Cure Amount of any such Executory
Contract), Sellers shall provide Buyer with a schedule that updates and corrects
the Contract and Cure Schedule. Subject to the entry of the Bid Procedures Order
and to the terms and provisions thereof, Sellers shall serve a cure notice that
includes the Contract and Cure Schedule on the counterparties to each Contract
listed on the Executory Contract List. Any counterparty to a Contract included
on the Executory Contract List shall have the time period prescribed by the Bid
Procedures Order, or any other applicable Bankruptcy Court Order, to file with
the Bankruptcy Court and serve on Buyer and Sellers an objection to the Cure
Amounts listed on the Contract and Cure Schedule and to the adequate assurance
of future performance by Buyer. At any time prior to the tenth (10th) Business
Day immediately preceding the Auction, Buyer may designate in writing any
Contract listed on the Executory Contract List or any other Contract to which
any of Sellers is a party or by which any of Sellers or any of their assets or
properties are bound, as a Contract to be assumed by Sellers and assigned to
Buyer pursuant to this Agreement (an “Assigned Contract”). In addition, any
Contract deleted from the Executory Contract List by Buyer, by such date, shall
be deemed to no longer be an Assigned Contract. Notwithstanding the foregoing,
(i) to the extent that any objection is filed by a counterparty to an Executory
Contract within ten (10) Business Days prior to the Auction, Buyer may designate
any such Executory Contract as an Assigned Contract or Excluded Contract up to
one (1) Business Day prior to the Auction and (ii) Buyer may designate the BP
Back-to-Back Agreement as an Excluded Contract up to one (1) Business Day prior
to the Auction if the requisite Lenders have not approved the BP Back-to-Back
Agreement pursuant to Section G of Article I of the BP Back-to-Back Agreement.
All Contracts to which any of Sellers is a party or by which any of Sellers or
any of their assets or properties are bound that are not designated as Assigned
Contracts or listed on the Executory Contract List shall be deemed to be
“Excluded Contracts”. Sellers shall be responsible for the verification of all
Cure Amounts for each Executory Contract and shall use commercially reasonable
efforts to establish the proper Cure Amounts, if any, for each Executory
Contract prior to the Closing Date. Sellers shall be obligated to pay all Cure
Amounts (including, for avoidance of doubt, amounts in excess of the estimated
amounts) with respect to each Assigned Contract. Buyer shall not be required to
make any payment for Cure Amounts for, or otherwise have any liabilities with
respect to, any Contract that is not an Assigned Contract. With respect to each
Assigned Contract, Buyer shall assume all obligations regarding the
demonstration of adequate assurance of future performance required with respect
to the Assigned Contracts under Section 365 of the Bankruptcy Code.  For the
avoidance of doubt, any additions or exclusions of Assigned Contracts after the
Execution Date will not result in any adjustment to the Purchase Price.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Previously Omitted Contracts.

 

(i)                                     If, prior to Closing, and while the
Bankruptcy Cases are pending, it is discovered that a Contract should have been
listed on the Executory Contract List but was not listed on the Executory
Contract List (any such Contract, a “Previously Omitted Contract”), Sellers
shall, as promptly as reasonably practicable, following the discovery thereof
(but in no event later than five (5) Business Days following the discovery
thereof and in any event prior to dismissal of the Bankruptcy Cases), (A) notify
Buyer of such Previously Omitted Contract and all Cure Amounts (if any) for such
Previously Omitted Contract, and (B) if required by Buyer, file a motion with
the Bankruptcy Court on appropriate notice to the counterparties to such
Previously Omitted Contract seeking entry of an order (the “Omitted Contract
Order”) fixing the Cure Amounts and approving the assumption by Buyer and
assignment to Buyer of such Previously Omitted Contract in accordance with this
Section 2.5(b); provided, that no Previously Omitted Contract shall be assumed
and assigned unless such Previously Omitted Contract shall be designated by
Buyer as an “Assigned Contract” in accordance with this Section 2.5(b)(i));
provided, further, that Sellers shall be obligated to pay all Cure Amounts in
accordance with Section 2.5(a) related to any Previously Omitted Contract that
is subsequently designated by Buyer as an Assigned Contract pursuant to this
Section 2.5(b)(i).

 

(ii)                                  Within five (5) Business Days of its
receipt of the notice provided in Section 2.5(b)(i)(A), Buyer shall deliver
written notice to Sellers, designating such Previously Omitted Contract as an
Assigned Contract or an Excluded Contract, as Buyer may determine in its sole
discretion. For purposes of the application of this Section 2.5, each Previously
Omitted Contract so designated as an Assigned Contract shall be an Assigned
Contract, and each Previously Omitted Contract so designated as an Excluded
Contract shall be an Excluded Contract. Each Previously Omitted Contract shall
then be treated in accordance with the provisions of this Section 2.5 with
respect to Assigned Contracts and Excluded Contracts.

 

(c)                                  Assigned Permits. To the extent legally
transferable, each of Sellers will assume and assign and transfer to Buyer, and
Buyer shall accept and assume from such Seller, effective as of the Closing
Date, all of such Seller’s right, title and interest in and to Permits held by
such Seller and primarily applicable to the Business’s or Seller’s ownership or
operation of the Pipeline System, Plants, SWD Wells and the other Assets and all
rights of such Seller thereunder (the “Assigned Permits”), including those
listed on Schedule 2.5(c). All Permits to which any of Sellers is a party or by
which any of Sellers or any of their assets or properties are bound that are not
Assigned Permits shall be deemed to be “Excluded Permits”.

 

(d)                                 Non-Transferable Contracts and Permits.
Notwithstanding anything in this Agreement to the contrary, and notwithstanding
the provisions of Sections 363 and 365 of the Bankruptcy Code, this Agreement
shall not constitute an agreement to assign or transfer any Contract or Permit
or any claim or right or any benefit or obligation thereunder or resulting
therefrom if (i) an assignment or transfer thereof,

 

9

--------------------------------------------------------------------------------


 

without the consent of a third party thereto, would constitute a breach or
violation thereof or is otherwise prohibited or would in any way adversely
affect any of the rights of Buyer (unless the restrictions on assignment or
transfer thereunder would be rendered ineffective pursuant to Sections 9-406
through 9-409, inclusive, of the Uniform Commercial Code, as amended, or the
Bankruptcy Code), and (ii) the need for such consent is not obviated or such
prohibition overridden by the effect of the entry of the Sale Order unless and
until such consent shall have been obtained. Sellers shall, and shall use their
commercially reasonable efforts to cause their Affiliates (and to the extent
applicable, any Insider) to, use their commercially reasonable efforts to
cooperate with Buyer at its request in endeavoring to obtain such consents
promptly.

 

2.6                               Preferential Purchase Rights.  Sellers shall,
within three (3) Business Days after the Execution Date, provide written notice
to BP, with respect to the preferential purchase right under the Preferential
Right Contract. If the preferential purchase right with respect to the
Preferential Right Asset is exercised by BP prior to the Closing, (i) such
Preferential Right Asset and the related Preferential Right Contract shall be
excluded from the Assets and Executory Contracts conveyed to Buyer at the
Closing, (ii) such Preferential Right Asset and the related Preferential Right
Contract shall be deemed to be Excluded Assets and Excluded Contracts, as
applicable, for all purposes of this Agreement, (iii) the Purchase Price shall
be reduced by an amount equal to the Preferential Right Amount, and (iv) Sellers
shall be entitled to retain all consideration received for such Preferential
Right Asset from BP (or any Affiliate thereof).  Notwithstanding anything to the
contrary herein, if for any reason the Bankruptcy Court enters an order staying
the sale of the Preferential Right Asset to Buyer, the sale of the Preferential
Right Asset will be deferred and the other transactions contemplated herein
shall be consummated in accordance with the terms hereof, except that the
Purchase Price paid at Closing will be reduced by the Preferential Right
Amount.  Notwithstanding the Outside Termination Date, if within one hundred
twenty (120) days from the entry of the Sale Order, the Bankruptcy Court enters
an order lifting the stay and permitting the Buyer to purchase the Preferential
Right Asset, the Buyer will purchase the Preferential Right Asset for the
Preferential Right Amount within three (3) Business Days of the entry of that
order.  If the Bankruptcy Court does not enter an order lifting the stay and
permitting the Buyer to purchase the Preferential Right Asset within one hundred
twenty (120) days of the entry of the Sale Order, the Buyer shall have no
further obligation to purchase the Preferential Right Asset or to pay Sellers
the Preferential Right Amount.

 

ARTICLE III
CONSIDERATION

 

3.1                               Consideration.  The consideration for the sale
and purchase of the Assets contemplated by Section 2.1, shall be an amount equal
to $151,100,000 (the “Purchase Price”), as adjusted pursuant to Section 2.6,
Section 3.3 and Section 6.17 (as so adjusted, the “Adjusted Purchase Price”). 
At the Closing, the Adjusted Purchase Price shall be paid by Buyer in cash in
the manner set forth in the Sale Order by wire transfer of immediately available
funds to an account or accounts designed by Sellers prior to Closing.

 

3.2                               Deposit.  Within three (3) Business Days after
the Execution Date, Buyer shall deposit, via direct bank deposit or wire
transfer of immediately available Dollars, a cash deposit

 

10

--------------------------------------------------------------------------------


 

(the “Deposit”) in an amount equal to $15,110,000 with the Escrow Agent to be
held and disbursed pursuant to the Escrow Agreement and this Agreement.  If the
Closing occurs, the Deposit shall be applied toward the Purchase Price at the
Closing, and the Parties shall cause the Escrow Agent to deliver the Deposit to
Sellers at the Closing.  If this Agreement is terminated prior to the Closing,
then the Deposit shall be disbursed in accordance with Section 10.2.

 

3.3                               Purchase Price Adjustments.  The Purchase
Price shall be adjusted as follows:

 

(a)                                 The Purchase Price shall be adjusted upward
by the following amounts (without duplication):

 

(i)                                     all Property Expenses paid by or on
behalf of Sellers attributable to the Assets, in each case, to the extent
attributable to periods of time on and after the Closing Date;

 

(ii)                                  the amount of any Property Taxes allocated
to Buyer pursuant to Section 11.2(a) but paid by Sellers as of the Closing Date;

 

(iii)                               an amount equal to the value of imbalances
(gathering, processing, transportation or otherwise) that are associated with
the Assets owing to Sellers as of the Closing Date, with the value to be based
on the Gas Daily published price for the Carthage Hub as of the Business Day
immediately prior to the Closing Date; and

 

(iv)                              any other amount expressly provided for
elsewhere in this Agreement or otherwise agreed upon in writing by Seller and
Buyer as an upward adjustment to the Purchase Price.

 

(b)                                 The Purchase Price shall be adjusted
downward by the following amounts (without duplication):

 

(i)                                     all Property Expenses attributable to
the Assets, in each case, to the extent attributable to periods of time prior to
the Closing Date and are unpaid as of the Closing Date and paid or payable by
Buyer;

 

(ii)                                  the amount of any Property Taxes allocated
to Sellers pursuant to Section 11.2(a) that are unpaid as of the Closing Date
and paid or payable by Buyer;

 

(iii)                               an amount equal to the value of imbalances
(gathering, processing, transportation or otherwise) that are associated with
the Assets owed by Sellers as of the Closing Date, with the value to be based on
the Gas Daily published price for the Carthage Hub as of the Business Day
immediately prior to the Closing Date; and

 

(iv)                              any other amount expressly provided for
elsewhere in this Agreement (including Section 2.6) or otherwise agreed upon in
writing by Sellers and Buyer as a downward adjustment to the Purchase Price.

 

3.4                               Adjustment Methodology.  When available,
actual figures will be used for the adjustments to the Purchase Price at
Closing.  To the extent actual figures are not available, estimates will be
used, subject to final adjustments in accordance with Section 3.3 and
Section 3.6.

 

11

--------------------------------------------------------------------------------


 

3.5                               Preliminary Settlement Statement.  No later
than five (5) Business Days prior to the Closing Date, Sellers shall submit to
Buyer a preliminary settlement statement setting forth Sellers’ good faith
computation of the adjustments to the Purchase Price pursuant to Section 3.3
(the “Preliminary Settlement Statement”).  Sellers shall provide Buyer
reasonably sufficient data and information supporting the amounts reflected on
the Preliminary Settlement Statement (and reasonable access to Sellers’
Representatives) to permit Buyer to perform or cause to be performed an audit of
the Preliminary Settlement Statement.  Buyer shall have two (2) Business Days
following its receipt thereof to review the Preliminary Settlement Statement. 
On the Business Day following expiration of such review period, Buyer may submit
a written report containing any changes Buyer proposes to be made to the
Preliminary Settlement Statement.  The Parties shall attempt in good faith to
agree on a final Preliminary Settlement Statement and Adjusted Purchase Price no
later than one (1) Business Day prior to Closing.  If the Parties are unable to
agree on an adjustment set forth in the Preliminary Settlement Statement one
(1) Business Day prior to Closing, then the amount of such adjustment used to
adjust the Purchase Price at Closing shall be the amount set forth in the
Preliminary Settlement Statement delivered by Sellers pursuant to this
Section 3.5, with such adjustments as the Parties have agreed.

 

3.6                               Tax Allocation.  The Purchase Price (as
determined for U.S. federal income Tax purposes), shall be allocated among the
Assets in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (and any similar provision of state, local or foreign
Law, as appropriate).  Within sixty (60) days after the Closing, Buyer shall
deliver a draft allocation for Sellers’ approval, which approval shall not be
unreasonably withheld.  Buyer and Sellers shall work in good faith to resolve
any disputes relating to the allocation. If Buyer and Sellers are unable to
resolve any such dispute within twenty (20) days of Buyer’s delivery of the
draft allocation to Sellers, such dispute shall be resolved promptly by the
Accounting Referee, the costs of which shall be borne equally by Buyer, on one
hand, and Sellers, on the other hand.  If the Adjusted Purchase Price is further
adjusted pursuant to the provisions of this Agreement, the allocation shall be
adjusted in a manner consistent with the procedures set forth in this
Section 3.6.  Buyer and Sellers agree that they will file all Tax Returns
(including IRS Form 8594) consistent with the allocation agreed to by Buyer and
Sellers, or determined by the Accounting Referee (the “Allocation”). Neither
Buyer nor Sellers shall take any Tax position inconsistent with the Allocation
and neither Buyer nor Sellers shall agree to any proposed adjustment to the
Allocation by any taxing authority without first giving the other party prior
written notice.  If, contrary to the intent of the Parties hereto as expressed
in this Section 3.6, any taxing authority makes or proposes an allocation
inconsistent with the Allocation, Sellers and Buyer shall cooperate with each
other in good faith to contest such taxing authority’s allocation (or proposed
allocation); provided, however, that, after consultation with the Party (or
Parties) adversely affected by such allocation (or proposed allocation), the
other Party (or Parties) hereto may file such protective claims or Tax Returns
as may be reasonably required to protect its (or their) interests. 
Notwithstanding the foregoing, nothing contained herein shall prevent Buyer or
Sellers from settling any proposed deficiency or adjustment by any taxing
authority based upon or arising out of the Allocation, and neither Buyer nor
Sellers shall be required to litigate before any court any proposed deficiency
or adjustment by any taxing authority challenging the Allocation.

 

12

--------------------------------------------------------------------------------


 

3.7                               Revenues and Expenses.

 

(a)                                 Except to the extent otherwise reflected in
an adjustment to the Purchase Price pursuant to Section 3.3:

 

(i)                                     Sellers shall remain entitled to all of
the rights of ownership (including the right to all revenues and proceeds) of
the Assets prior to the Closing Date and shall remain responsible for all
Property Expenses and Property Taxes attributable to the period of time prior to
the Closing Date;

 

(ii)                                  subject to the occurrence of the Closing,
Buyer shall be entitled to all of the rights of ownership (including the right
to all revenues and proceeds from Third Parties) of the Assets attributable to
the period of time from and after the Closing Date, and, shall be responsible
(by payment, through the adjustments to the Purchase Price hereunder or
otherwise) for all Property Expenses and Property Taxes attributable to the
period of time from and after the Closing Date; and

 

(iii)                               all Property Expenses and Property Taxes
attributable to the Assets, in each case, that are: (A) incurred or apportioned
with respect to operations conducted prior to the Closing Date shall be the
responsibility of Sellers and (B) incurred or apportioned with respect to
operations conducted on and after the Closing Date, shall be the responsibility
of Buyer.

 

(b)                                 Without duplication of any adjustments made
to the Purchase Price pursuant to Section 3.3, if (i) any Party receives monies
belonging to another Party, then such amount shall, within ten (10) Business
Days after the end of the month in which such amount was received, be paid over
to the proper Party, (ii) a Party receives an invoice of a Property Expense that
is owed by another Party, such Party receiving the invoice shall promptly
forward such invoice to the Party responsible for the same, and (iii) an invoice
or other evidence of a Property Expense is received by a Party, which is
partially an obligation of both Sellers, on one hand, and Buyer, on the other
hand, then the Parties shall consult with each other, and each Party shall be
responsible for its portion of such obligation to the obligee.

 

ARTICLE IV                   
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers jointly and severally hereby represent and warrant to Buyer as of the
date hereof and as of the Closing Date as follows:

 

4.1                               Organization of Sellers.

 

(a)                                 Azure is a limited partnership duly formed
and validly existing under the Laws of the State of Delaware.  Azure has all
requisite power and authority to own and operate its property and to carry on
its business as presently conducted by it.  Except as would not be reasonably
expected to result in a Seller Material Adverse Effect, Azure is duly licensed,
qualified or otherwise authorized to conduct business and is in good standing
under the Laws of the States set forth on Schedule 4.1 for Azure.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Azure TGG is a limited liability company
duly formed and validly existing under the Laws of the State of Delaware.  Azure
TGG has all requisite power and authority to own and operate its property and to
carry on its business as presently conducted by it.  Except as would not be
reasonably expected to result in a Seller Material Adverse Effect, Azure TGG is
duly licensed, qualified or otherwise authorized to conduct business and is in
good standing under the Laws of the States set forth on Schedule 4.1 for Azure
TGG.

 

(c)                                  Talco Midstream is a limited partnership
duly formed and validly existing under the Laws of the State of Texas.  Talco
Midstream has all requisite power and authority to own and operate its property
and to carry on its business as presently conducted by it.  Except as would not
be reasonably expected to result in a Seller Material Adverse Effect, Talco
Midstream is duly licensed, qualified or otherwise authorized to conduct
business and is in good standing under the Laws of the States set forth on
Schedule 4.1 for Talco Midstream.

 

(d)                                 Azure ETG is a limited liability company
duly formed and validly existing under the Laws of the State of Delaware.  Azure
ETG has all requisite power and authority to own and operate its property and to
carry on its business as presently conducted by it.  Except as would not be
reasonably expected to result in a Seller Material Adverse Effect, Azure ETG is
duly licensed, qualified or otherwise authorized to conduct business and is in
good standing under the Laws of the States set forth on Schedule 4.1 for Azure
ETG.

 

(e)                                  Marlin Midstream is a limited liability
company duly formed and validly existing under the Laws of the State of Texas. 
Marlin Midstream has all requisite power and authority to own and operate its
property and to carry on its business as presently conducted by it.  Except as
would not be reasonably expected to result in a Seller Material Adverse Effect,
Marlin Midstream is duly licensed, qualified or otherwise authorized to conduct
business and is in good standing under the Laws of the States set forth on
Schedule 4.1 for Marlin Midstream.

 

(f)                                   Turkey Creek is a limited liability
company duly formed and validly existing under the Laws of the State of Texas. 
Turkey Creek has all requisite power and authority to own and operate its
property and to carry on its business as presently conducted by it.  Except as
would not be reasonably expected to result in a Seller Material Adverse Effect,
Turkey Creek is duly licensed, qualified or otherwise authorized to conduct
business and is in good standing under the Laws of the States set forth on
Schedule 4.1 for Turkey Creek.

 

4.2                               Authorization; Enforceability.  Upon approval
by the Bankruptcy Court to enter into this Agreement pursuant to the Sale Order,
each of Sellers will have all requisite power and authority to execute and
deliver this Agreement and each Transaction Document to which such Seller is a
party, to perform all obligations to be performed by such Seller hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement and each Transaction
Document to which each of Sellers is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action required on the part of such Seller, and,
subject to the entry of the Sale Order, no other action on the part of such
Seller is necessary to authorize this Agreement or any of the Transaction
Documents to which such Seller is a party. 

 

14

--------------------------------------------------------------------------------


 

This Agreement has been, and each of the Transaction Documents will be at or
prior to the Closing, duly authorized, executed and delivered by each of Sellers
and, subject to entry of the Sale Order, constitutes, and each of the
Transaction Documents when so executed and delivered will constitute, a valid
and legally binding agreement of such Seller, enforceable in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to or affecting
creditors’ rights generally or general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

4.3                               No Conflict.  Assuming compliance with the HSR
Act, if applicable, and entry of the Sale Order, except as set forth on
Schedule 4.3, each Seller’s execution and delivery of this Agreement and the
Transaction Documents to which such Seller is a party and the consummation of
the transactions contemplated hereby and thereby by such Seller shall not:

 

(a)                                 conflict with or require the Consent of any
Person under any of the terms, conditions or provisions of the Organizational
Documents of such Seller;

 

(b)                                 violate in any material respect any
provision of any Law or Permit applicable to such Seller;

 

(c)                                  in any material respect, conflict with,
result in a breach of, constitute a default under or constitute an event that
with notice or lapse of time, or both, would constitute a default under,
accelerate or permit the acceleration of the performance required by any
Material Contract or any material bond, debenture, note, mortgage or indenture
to which such Seller is a party or by which such Seller may be bound; or

 

(d)                                 result in the creation or imposition of any
Lien (other than a Permitted Lien) on any of the Assets.

 

4.4                               Consents; Preferential Purchase Rights. 
Assuming compliance with the HSR Act (if applicable) and entry of the Sale
Order, except as set forth on Schedule 4.4(a), no material Consent is required
to be obtained by either Seller in connection with the transfer of the Assets to
Buyer, the execution, delivery or performance by such Seller of this Agreement
or the Transaction Documents or the consummation by such Seller of the
transactions contemplated hereby or thereby, other than any consent the failure
of which to obtain would not have a material adverse effect. Except for
Permitted Liens or as set forth on Schedule 4.4(b), there are no valid and
enforceable preferential purchase rights, rights of first refusal or similar
rights to which any Seller is a party or to which the Assets are subject that
are applicable to the transactions contemplated hereby.

 

4.5                               Contracts.

 

(a)                                 Schedule 4.5(a) sets forth the following
Applicable Contracts in effect as of the Execution Date (each, a “Material
Contract”):

 

(i)                                     all Applicable Contracts for
Indebtedness;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  all Applicable Contracts constituting any
hedge or derivative Contract;

 

(iii)                               all Applicable Contracts respecting any
partnership or joint venture;

 

(iv)                              each Applicable Contract with any Affiliates
of Sellers or any officer, manager or director of Sellers or any Affiliates of
Sellers;

 

(v)                                 all operation, maintenance and management
agreements that are material to the operation of the Assets;

 

(vi)                              each Applicable Contract that constitutes a
non-competition agreement, covenant not to compete or any agreement that
purports to restrict, limit or prohibit any line of business in which, the
manner in which, or the locations in which, Sellers conduct business with
respect to the Assets;

 

(vii)                           each Applicable Contract that constitutes a
Hydrocarbon purchase and sale, gathering, transportation, treating, processing
or similar Contract;

 

(viii)                        each Applicable Contract that constitutes a Salt
Water gathering, treating, transportation or disposal agreement;

 

(ix)                              each Applicable Contract for the construction
of a gathering or other pipeline system;

 

(x)                                 any Applicable Contract (A) relating to the
acquisition or disposition of, or granting to any Person a right of first
refusal, first offer or right to purchase, any of the Assets, or (B) by which
any Seller is obligated to sell or lease any of the Real Property Interests to a
Third Party;

 

(xi)                              each Applicable Contract for joint marketing
or development;

 

(xii)                           each Applicable Contract that constitutes a
plant agreement or operational balancing agreement;

 

(xiii)                        each Applicable Contract that constitutes a
pipeline interconnect or facility operating agreement with respect to all or any
part of the Assets;

 

(xiv)                       each Applicable Contract that constitutes an
operating or similar agreement;

 

(xv)                          any Applicable Contract whereby any Seller may be
required to indemnify any Person, in any material amount, other than any
Executory Contracts and Applicable Contracts entered into in the ordinary course
of business of Sellers (including, for the avoidance of doubt, master services
agreements);

 

16

--------------------------------------------------------------------------------


 

(xvi)                       any Applicable Contract for the use or occupancy of
any non-fee, possessory Real Property Interest involving annual payments of more
than $10,000;

 

(xvii)                    any Applicable Contract for the lease of personal
property, whether operating, capital or otherwise, to or from Sellers, involving
annual payments of more than $10,000;

 

(xviii)                 any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, or other similar agreement for the benefit
of current or former directors, officers, and employees of Sellers;

 

(xix)                       each Applicable Contract involving remaining
payments by Sellers in excess of $25,000 per year or $100,000 in the aggregate
other than those that can be terminated without penalty upon not more than 60
days’ notice;

 

(xx)                          any Applicable Contract for the employment of any
individual on a full-time, part-time, consulting basis, or providing severance
benefits;

 

(xxi)                       each Applicable Contract relating to any
Intellectual Property rights owned or licensed by Sellers (except for license
agreements of non-customized commercially available off-the-shelf software
subject to “shrink-wrap” or “click-wrap” license agreements); and

 

(xxii)                    each Applicable Contract with any Governmental
Authority.

 

(b)                                 True, correct and complete copies of all
Material Contracts have been delivered by Sellers to Buyer (including all
amendments, supplements or modifications thereto) prior to the Execution Date. 
Each Material Contract to which any Seller is a party constitutes the legal,
valid and binding obligation of such Seller, on the one hand, and, to the
Knowledge of Sellers, the counterparties thereto, on the other hand, and is
enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
such enforceability is considered in a Proceeding in equity or at Law).  Except
as set forth on Schedule 4.5(b), none of Sellers, nor, to the Knowledge of
Sellers, any counterparty thereto, is in default in any material respect under
any Material Contract.

 

4.6                               Litigation.

 

(a)                                 Except as set forth on Schedule 4.6 and
except for the Bankruptcy Cases, (i) there is no material Proceeding pending or
threatened in writing or, to the Knowledge of Sellers, orally by any Person
(A) with respect to Sellers that would affect the execution, delivery or
consummation of this Agreement by Sellers, (B) against Sellers with respect to
Sellers’ ownership or operation of the Assets, or (C) to which the Assets are
otherwise subject, or (ii) there are no material Proceedings brought by Sellers
or any of their Affiliates with respect to the Assets.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth on Schedule 4.6, there
is no Order enjoining Sellers from engaging in or continuing any conduct or
practice, or requiring Sellers to take any material action, in connection with
the ownership, lease, possession, use or operation of the Assets, and none of
Sellers nor any of their respective Affiliates is subject to any outstanding
Order relating to the Assets, other than, in each case, Orders of general
applicability.

 

4.7                               Brokers’ Fees.  None of Sellers nor any of
their respective Affiliates has any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated hereby for which Buyer or its Affiliates will become liable or
obligated.

 

4.8                               Taxes.  Except as set forth on Schedule 4.8:

 

(a)                                 all Tax Returns required to be filed by
Sellers with respect to the Assets have been timely filed and all such Tax
Returns are correct and complete in all material respects;

 

(b)                                 all Taxes due and payable by Sellers with
respect to the Assets have been timely paid in full;

 

(c)                                  there are no Liens on any of the Assets
attributable to Taxes other than statutory Liens for Taxes that are not yet due
and payable; and

 

(d)                                 no Proceedings, claims or notices of
deficiency with respect to Taxes based on Sellers’ ownership of the Assets has
been commenced or is presently pending, and Sellers have not received written
notice of any pending claim against it (which remains outstanding) from any
applicable Governmental Authority for the assessment of such Taxes, and to the
Knowledge of Sellers, no such claim has been threatened.

 

4.9                               Compliance with Laws.  Except as set forth on
Schedule 4.9, the ownership and operation of the Assets by Sellers is in
compliance in all material respects with all applicable Laws.  Except as set
forth on Schedule 4.9, Sellers are not in default in any material respect of any
Assigned Permit and the Assigned Permits are all Permits necessary or required
to own and operate the Assets (as currently owned and operated), in all material
respects. Except as disclosed on Schedule 4.9, no notice from any Governmental
Authority or any other Person has been received by Sellers claiming any material
violation of or material non-compliance with any Assigned Permit or applicable
Law with respect to the Assets. None of the Assets is or has been subject to the
jurisdiction of, or would be subject to the jurisdiction of the Federal Energy
Regulatory Commission, including under the Natural Gas Act (15 U.S.C.
Section 717, et seq.), the Natural Gas Policy Act of 1978 (15 U.S.C.
Section 3301), the Interstate Commerce Act (42 U.S.C. Section 60502), or the
Federal Power Act (16 U.S.C. Section 791a, et seq.).

 

4.10                        Environmental Matters.  Except as set forth on
Schedule 4.10, (a) the Assets and the ownership and operation of the Assets by
Sellers are and, during the relevant time periods specified pursuant to any
applicable statutes of limitations, have been in compliance, in all material
respects, with all Environmental Laws and Environmental Permits; (b) Sellers
possess all material Environmental Permits for the ownership, use, and operation
of the Assets and, to the Knowledge of Sellers, none of such Environmental
Permits is currently subject to cancellation or termination, and such
Environmental Permits may be assigned,

 

18

--------------------------------------------------------------------------------


 

transferred or reissued in connection with the sale of the Assets; (c) none of
Sellers nor any of the Assets are subject to any pending Proceeding related to
the Assets alleging any material noncompliance with, or potential material
Liability under, any Environmental Law and, to the Knowledge of Sellers, no such
Proceeding is threatened; (d) Sellers have not entered into, and is not subject
to, any consent order, consent decree, contractual obligation, compliance order
or administrative order with any Governmental Authority pursuant to any
Environmental Law that materially restricts the future use of any of the Assets
or that requires any Remediation of the Assets; (e) no material quantities of
Hazardous Substances have been released by Sellers at, on, under or from any of
the Assets in material violation of any Environmental Law and Sellers are not
subject to any material Remediation obligation imposed under Environmental Laws;
and (f) Sellers have no environmental studies, audits, assessments, tests or
other evaluations in its possession that are not protected by legal privilege or
Third Party confidentiality restrictions with respect to the Assets that have
not been made available to Buyer.

 

4.11                        Title.  Subject to Permitted Liens, and except as
set forth on Schedule 4.11:

 

(a)                                 No part of the Pipeline System, any Plant or
any SWD Well is located on lands that are not subject to either an Assigned
Permit permitting the Pipeline System, Plant or SWD Well to be located on such
lands covered by the Assigned Permit or a Real Property Interest included in the
Assets;

 

(b)                                 Sellers are not in material breach under any
Applicable Contract under which any Seller holds title to any Real Property
Interest; and

 

(c)                                  Each of the Contracts under which any
Seller holds title to any Real Property Interest constitutes the legal, valid,
binding and enforceable obligation of such Seller and is in full force and
effect in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to or affecting creditors’ rights generally or general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law); and

 

(d)                                 No event has occurred or, to the Knowledge
of Sellers, no circumstances exist that, with the delivery of notice, the
passage of time or both, would constitute such a material breach or material
default, or permit the termination or modification of, or acceleration of rent
under, any such Contract under which any Seller holds title to any Real Property
Interest.

 

4.12                        Capital Commitments.  Except as set forth on
Schedule 4.12, there are no Contracts or commitments by Sellers to incur capital
expenditures on or after the Closing Date in excess of $250,000 in connection
with the ownership or operation of the Assets.

 

4.13                        Imbalances.  Except as disclosed on Schedule 4.13,
there do not exist, as of the Execution Date, any imbalances (gathering,
processing, transportation or otherwise) that are associated with the Assets
that would require a material payment to any Person and for which Buyer could
(following consummation of the transactions contemplated hereby) be responsible.

 

4.14                        Insurance.  A true, correct and complete list of
the  insurance policies related to the Business (including policy periods and
the amounts of coverage, limits and deductibles) is attached hereto as
Schedule 4.14 (collectively, the “Insurance Policies”).  All of the Insurance
Policies are in full force and effect. 

 

19

--------------------------------------------------------------------------------


 

No event has occurred, including the failure by Sellers to give any notice or
information or the delivery of any inaccurate or erroneous notice or
information, which materially limits or impairs the rights of Sellers under any
of the Insurance Policies.  Except as set forth in Schedule 4.14, no material
claim is outstanding under any of the Insurance Policies, and no carrier of any
Insurance Policy has asserted in writing any denial of coverage of any material
claim.  All premiums due with respect to the Insurance Policies have been paid
or otherwise accrued.

 

4.15                        Matters Related to Assets.

 

(a)                                 Except as set forth on Schedule 4.15, all of
the pipelines, facilities, equipment and other tangible assets that constitute
Assets and are owned, leased or used by Sellers in connection with the ownership
and operation of the Assets are (i) in good condition and repair, except for
ordinary wear and tear and ordinary and routine repairs and maintenance
requirements, for Assets of comparable age and usage, (ii) not in need of any
repairs, which, if not made, would materially and adversely affect the integrity
or safety of such Assets and (iii) are suitable for use by Sellers to conduct
the operations and business currently conducted by Sellers with respect to such
Assets.

 

(b)                                 Except as set forth on Schedule 4.15, the
Assets (including the Pipeline System, Plants or SWD Wells) constitute all
assets, properties, rights, privileges and interests of whatever kind or nature,
real or personal or mixed, tangible or intangible, used or necessary to
(i) conduct the operations and business currently conducted by Sellers with
respect to the Assets in a manner consistent with past practices and customs of
Sellers, other than the operations and business conducted with respect to the
Excluded Assets, and (ii) perform the obligations that are required to be
performed under the Assigned Contracts on the date immediately following the
Closing Date.

 

4.16                        Throughput Data.  Attached hereto as Schedule 4.16
is historical throughput data and information for the calendar year 2015 and the
first six (6) months of calendar year 2016 relating to the Pipeline System,
Plants or SWD Wells.  Such throughput data and information is accurate and
complete in all material respects with respect to the information for the
applicable period, without representation as to any specific monthly volume. 
Subsequent to June 30, 2016, there have been no material adverse changes in the
volumes of Hydrocarbons (or products or derivatives thereof) or Salt Water
gathered and transported by the Pipeline System, processed in the Plants or
disposed in the SWD Wells.

 

4.17                        Employee Matters.

 

(a)                                 There does not now exist, nor do any
circumstances exist that would reasonably be expected to result in, any material
Liability under Title IV of ERISA, Section 302 of ERISA or Sections 412 and 4971
of the Code, in each case that could reasonably be expected to be a Liability of
Buyer or any of its Affiliates following the Closing.

 

(b)                                 (i) Except as set forth on Schedule 4.17(b),
none of Sellers is a party to any collective bargaining agreement or other labor
union Contract; (ii) no Employee is represented by a union or labor organization
with respect to his or her work for Sellers or their respective Affiliates and,

 

20

--------------------------------------------------------------------------------


 

to the Knowledge of Sellers, no union organizational campaign presently exists
or has existed with respect to any Employees and no request or petition for
union representation has been filed or made; (iii) no material work stoppage,
work slowdown, walk-out, boycott, corporate campaign, sit-in, strike, lock-out,
picket, demonstration, protest or other material labor unrest is threatened by
or with respect to any Employee; and (iv) there are no pending or, to the
Knowledge of Sellers, threatened matters involving Employees, before the
National Labor Relations Board.

 

4.18                        Affiliate Interests.  All Contracts between any
Seller, on the one hand, and (a) any Affiliate of any Seller or (b) any officer,
director or employee of any Seller (any such officer, director, or employee, an
“Insider”), on the other hand, are listed on Schedule 4.18 hereto.

 

4.19                        Intellectual Property.

 

(a)                                 Schedule 4.19(a) hereto sets forth all
material Intellectual Property owned by or licensed to Sellers that is used in
the operation of the Business as currently conducted, including each
jurisdiction of registration for each patent and trademark. 
Schedule 4.19(a) also identifies the name of the record owner of the applicable
Intellectual Property.

 

(b)                                 Except for licenses set forth on
Schedule 4.19(b) and licenses of non-customized commercially available
off-the-shelf software subject to “shrink-wrap” or “click-wrap” license
agreements, there are no licenses of Intellectual Property by a third party to
Sellers or any of their Affiliates (including Insiders) that are material to the
operation of the Business as currently conducted by Sellers and their respective
Affiliates (including Insiders).

 

(c)                                  Except as set forth on Schedule 4.19(c),
there are no Contracts, licenses, permissions or other agreements pursuant to
which Sellers have granted any license or other right to use any such Sellers’
Intellectual Property. No claims have been asserted against Sellers by any
Person with respect to the ownership, validity, enforceability or use of any
such Intellectual Property, or challenging or questioning the validity or
effectiveness of any such Intellectual Property in any jurisdiction. To the
Knowledge of Sellers, (i) no Person is infringing upon the Intellectual Property
of Sellers and (ii) the operation of the Business and the use of the
Intellectual Property in the operation of the Business does not infringe upon or
misappropriate the rights of any Person.

 

4.20                        Security Arrangements.  All of the bonds, letters of
credit and guarantees posted by Sellers or their respective Affiliates with
Governmental Authorities or Third Parties and relating to the Assets are
described on Schedule 4.20 (the “Security Arrangements”).

 

4.21                        Disclaimer.  EXCEPT FOR REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE IV OF THIS AGREEMENT, SELLERS ARE NOT MAKING ANY
OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, AT COMMON LAW OR STATUTORY
LAW, EXPRESS OR IMPLIED, CONCERNING THE BUSINESS, ASSETS OR LIABILITIES OF
SELLERS. BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, SELLERS HAVE NOT MADE, AND SELLERS HEREBY EXPRESSLY DISCLAIM AND
NEGATE, AND BUYER HEREBY EXPRESSLY WAIVES ANY REPRESENTATION OR WARRANTY,
WRITTEN OR ORAL,

 

21

--------------------------------------------------------------------------------


 

AT COMMON LAW OR STATUTORY LAW, EXPRESS OR IMPLIED, RELATING TO, AND BUYER
HEREBY EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS, CLAIMS AND CAUSES
OF ACTION AGAINST SELLERS, THEIR AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES
IN CONNECTION WITH, (a) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) HERETOFORE FURNISHED TO
BUYER AND ITS REPRESENTATIVES BY OR ON BEHALF OF SELLERS, (b) ANY ESTIMATES OF
THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (c) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS OR (d) SELLERS’ TITLE TO ANY OF THE ASSETS. EXCEPT FOR
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV OF THIS AGREEMENT,
SELLERS FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY OF THE ASSETS, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS, IN
THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS
BUYER DEEMS APPROPRIATE WITHOUT RELIANCE ON ANY REPRESENTATIONS AND WARRANTIES
DISCLAIMED AS SET FORTH ABOVE.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers as of the date hereof and as of
the Closing Date as follows:

 

5.1                               Organization of Buyer.  Buyer is a limited
liability company, duly organized and validly existing under the Laws of
Delaware, is qualified to do business and is in good standing under the Laws of
any jurisdiction where such qualification is necessary, and has all requisite
power and authority to carry on its business as such is now being conducted.

 

5.2                               Authorization; Enforceability.  Buyer has all
requisite power and authority to execute and deliver this Agreement and each
Transaction Document to which Buyer is a Party, to purchase the Assets on the
terms described herein and to perform all obligations to be performed by Buyer
hereunder and thereunder, and to consummate the transactions contemplated hereby
and

thereby.  The execution, delivery and performance of this Agreement and each
Transaction Document to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action required on the part of Buyer, and no
other proceeding on the part of Buyer is necessary to authorize this Agreement
or any of the Transaction Documents to which Buyer is a party. This Agreement
has been, and each of the Transaction Documents will be at or prior to the
Closing, duly authorized, executed and delivered by Buyer and constitutes, and
each of the Transaction Documents when so executed and delivered will
constitute, a valid and legally binding agreement of Buyer, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to or affecting creditors’ rights generally or general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

22

--------------------------------------------------------------------------------


 

5.3                               No Conflict.  Assuming compliance with the HSR
Act, if applicable, Buyer’s execution and delivery of this Agreement and the
Transaction Documents to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby by Buyer shall not:

 

(a)                                 conflict with or require the Consent of any
Person under any of the terms, conditions or provisions of the Organizational
Documents of Buyer;

 

(b)                                 violate any provision of any Laws applicable
to Buyer; or

 

(c)                                  in any material respect, conflict with,
result in a breach of, constitute a default under or constitute an event that
with notice or lapse of time, or both, would constitute a default under,
accelerate or permit the acceleration of the performance required by any
material bond, debenture, note, mortgage or indenture to which Buyer is a party
or by which Buyer may be bound.

 

5.4                               Consents and Approvals.  Assuming compliance
with the HSR Act, if applicable, no material Consent is required to be obtained
by Buyer in connection with the execution, delivery or performance by Buyer of
this Agreement or the Transaction Documents or the consummation by Buyer of the
transactions contemplated hereby or thereby.

 

5.5                               Litigation.  There are no (a) Proceedings
pending, or, to Buyer’s knowledge, threatened in writing by any Person against
Buyer or (b) Orders or unsatisfied judgments from any Governmental Authority
binding upon Buyer, except, in each case, as would not reasonably be expected to
have, individually or in the aggregate, a material and adverse effect on Buyer’s
ability to consummate the transactions contemplated by this Agreement and the
Transaction Documents and to perform its obligations hereunder and thereunder.

 

5.6                               Brokers’ Fees.  Neither Buyer nor any of its
Affiliates has any liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated hereby for
which Sellers will become liable or obligated.

 

5.7                               Financing.

 

(a)                                 Buyer has, and, on the Closing Date, shall
have available (through cash on hand or existing financial arrangements or
capital commitments) all of the funds necessary for the acquisition of the
Assets and the assumptions of the Assumed Liabilities pursuant to this
Agreement, as and when needed, and to perform its obligations under this
Agreement, including the delivery of the Deposit to the Escrow Agent in
accordance with Section 3.2 (collectively, the “Financial Obligations”).

 

(b)                                 Based on the terms and conditions of this
Agreement, the amount of the capital commitments to Buyer by the members of
Buyer pursuant its Organizational Documents are sufficient to provide Buyer with
the funds necessary to pay the Financial Obligations.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Buyer has delivered to Sellers a complete
and correct copy of an executed commitment letter, dated prior to or as of the
date hereof (the “Equity Commitment Letter”), pursuant to which the entity set
forth therein (the “Equity Commitment Party”) has stated its intention, subject
to the terms and conditions therein, to provide equity financing to Buyer prior
to or at the Closing (the “Equity Financing”).

 

(d)                                 As of the date of this Agreement, (i) the
Equity Commitment Letter has not been amended or modified (and, to Buyer’s
knowledge, no such amendment or modification is contemplated), and (ii) to
Buyer’s knowledge, the intentions set forth in the Equity Commitment Letter have
not been withdrawn or rescinded in any respect.  As of the date of this
Agreement there are no side letters or other agreements, contracts or
arrangements related to the funding or investment, as applicable, of the Equity
Financing other than as expressly set forth in (A) the Equity Commitment Letter
delivered to Sellers prior to the date hereof and (B) the Organizational
Documents of Buyer.

 

5.8                               Independent Evaluation.  Buyer (a) is
experienced in the evaluation, purchase, ownership and operation of Hydrocarbon
gathering, processing and treating assets and is aware of the risks associated
with the purchase, ownership and operation of such assets and interests related
thereto, (b) is capable of evaluating, and hereby acknowledges that it has so
evaluated, the merits and risks of the Assets, ownership and operation thereof
and its obligations hereunder, and (c) is able to bear the economic risks
associated with the Assets, ownership and operation thereof and its obligations
hereunder. In entering into this Agreement and except for the representations
and warranties set forth in Article IV of this Agreement, Buyer acknowledges and
affirms that it has relied and will rely solely on the terms of this Agreement
and the Transaction Documents and upon its independent analysis, evaluation and
investigation of, and judgment with respect to, the business, economic, legal,
tax or other consequences of the transactions contemplated by this Agreement.

 

ARTICLE VI
COVENANTS

 

6.1                               Conduct of Business, Operation of Assets.

 

(a)                                 From the Execution Date until the earlier of
the Closing or the termination of this Agreement in accordance with Article X,
except (i) for Emergency Operations, (ii) for any capital expenditures described
in Schedule 4.12, (iii) actions consented to in writing by Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), or (iv) required or
prohibited pursuant to a Bankruptcy Court Order or the Bankruptcy Cases,
Sellers, in their capacity as owners of the Assets, shall:

 

(i)                                     operate the Business and maintain the
books of account and Records in the ordinary course of business and confer with
Buyer and its Representatives, as reasonably requested, to report on operational
matters and the general status of ongoing operations;

 

24

--------------------------------------------------------------------------------


 

(ii)                                  conduct the Business in compliance with
all applicable Laws, rules and regulations including using their best efforts to
maintain all material Assigned Permits;

 

(iii)                               use commercially reasonable efforts to
(A) preserve the present business operations, organization (including officers
and employees) and goodwill of the Business and (B) preserve the present
relationships with Persons having business dealings with the Business (including
clients, customers and suppliers and service providers);

 

(iv)                              use commercially reasonable efforts to
maintain, in all materials respects, (A) all of the assets and properties of, or
used by, Sellers and related to the Business in their current condition,
ordinary wear and tear excepted, and (B) all insurance policies currently in
place, or suitable replacements therefor;

 

(v)                                 give written notice to Buyer as soon as is
reasonably practicable of any written notice received or given by Sellers with
respect to any alleged material breach by Sellers or other Person of any
Assigned Contract or Assigned Permit;

 

(vi)                              with respect to Emergency Operations, notify
Buyer of such emergency and the related Emergency Operations as soon as
reasonably practicable;

 

(vii)                           timely pay all Employee’s salaries, wages and
other compensation and employee benefits (subject to obtaining any requisite
approvals of the Bankruptcy Court); and

 

(viii)                        give prompt notice to Buyer of (A) any written
notice of any material damage or any material Casualty to any of the Assets and
(B) any written notice received or made by Sellers of any material claim
asserting any material tort or violation of Law or any new Proceeding, that (in
each case) relates to the Assets.

 

(b)                                 Without limiting the generality or effect of
Section 6.1(a), from the Execution Date until the earlier of the Closing or the
termination of this Agreement in accordance with Article X, except (i) for
Emergency Operations, (ii) for any capital expenditures described in
Schedule 4.12, (iii) for actions consented to in writing by Buyer (which shall
not be unreasonably withheld, conditioned or delayed), or (iv) required or
prohibited pursuant to a Bankruptcy Court Order or the Bankruptcy Cases,
Sellers, in their capacity as owner of the Assets, shall not:

 

(A)                               liquidate, dissolve, recapitalize or otherwise
wind up its business as it relates to the Assets;

 

(B)                               materially change its accounting methods,
policies or practices, in each case as it relates to the Assets;

 

(C)                               sell, assign, transfer, suffer any Lien (other
than a Permitted Lien) upon, grant or otherwise dispose of any material Asset or
any material right regarding the Assets to any Person;

 

25

--------------------------------------------------------------------------------


 

(D)                               (1) enter into any Applicable Contract that
would be required to be listed on Schedule 4.5(a) as a “Material Contract” if
such Applicable Contract was in existence as of the Execution Date, or
(2) amend, modify or waive, in any material respect, any rights or obligations
under any Material Contract or Executory Contract or terminate any Material
Contract or Executory Contract before the expiration of the terms thereof, other
than to the extent any such Material Contract or Executory Contract terminates
pursuant to its terms;

 

(E)                                other than for which an adjustment to the
Purchase Price is made pursuant to Section 3.3, incur any Property Expense for
which Buyer or its Affiliates could become liable, or otherwise responsible, for
following the Closing;

 

(F)                                 commence, settle or propose to settle any
Proceedings that would reasonably be expected to negatively impact or materially
diminish the value of the Assets or impair title thereto;

 

(G)                               materially amend or modify any instrument
creating any Real Property Interests or voluntarily release or surrender any
Real Property Interests (other than upon termination of any Contract in
accordance with its terms); or

 

(H)                              agree, whether in writing or otherwise, to do
any of the foregoing.

 

6.2                               Access and Information.

 

(a)                                 From the Execution Date until the earlier of
the Closing or the termination of this Agreement in accordance with Article X,
but subject to the other provisions of this Section 6.2 and obtaining any
required Consents of Third Parties (with respect to which consents Sellers shall
use commercially reasonable efforts to obtain), Sellers shall afford to Buyer
and its Representatives reasonable access, during normal business hours, and
permit same to conduct a reasonable inspection of, all of the offices,
facilities, properties, assets, inventories, and non-privileged books, records,
and documents of Sellers, and will use their commercially reasonable efforts to
furnish Buyer with such additional financial and operating data and other
information relating to the Business, the Assumed Liabilities and the Assets as
Buyer may from time to time reasonably request, including providing access to
any physical or virtual data room and any other access or information provided
to any other potential bidder.  Sellers shall also make available to Buyer and
its Representatives, upon reasonable notice during normal business hours,
Sellers’ personnel knowledgeable with respect to the Assets in order that Buyer
may make such diligence investigation as Buyer considers reasonably necessary or
appropriate.  All investigations and due diligence conducted by Buyer or any of
its Representatives shall be conducted at Buyer’s sole cost, risk and expense
and any conclusions made from any examination done by Buyer or any of its
Representative shall result from Buyer’s own independent review and judgment. 
Buyer shall coordinate Buyer’s and its Representatives’ access rights (including
with respect to Sellers’ personnel) and physical inspections of the Assets with
Sellers and their Representatives to minimize any inconvenience to or
interruption of the conduct of business by Sellers, and Sellers shall have the
right to accompany Buyer and any Representative of Buyer in connection with any
such access rights.

 

26

--------------------------------------------------------------------------------


 

Buyer shall not be authorized to perform sampling of any environmental media or
perform testing or operation of any equipment without obtaining the applicable
Seller’s prior written consent.  Buyer shall, and Buyer shall cause all of its
Representatives to, abide by all Governmental Authorities’ and Sellers’ safety
rules, regulations and operating policies while conducting Buyer’s due diligence
evaluation of the Assets, including any environmental or other inspection or
assessment of the Assets. No information provided to or obtained by Buyer
pursuant to this Section 6.2(a) or otherwise shall limit or otherwise affect the
remedies available hereunder to Buyer, or the representations or warranties of,
or the conditions to the obligations of, the Parties.  Buyer hereby indemnifies
Sellers and their respective Affiliates and Representatives from and against any
and all Damages (including any injury, loss or damage arising out of such entry
that may occur to Buyer or any Representative of Buyer) caused by Buyer or any
Representative of Buyer during any office visit, field visit, environmental
property assessment or other due diligence activity conducted by Buyer or any
Representative of Buyer with respect to the Assets, REGARDLESS OF ANY CONCURRENT
NEGLIGENCE OR STRICT LIABILITY ON THE PART OF ANY SELLER OR ANY REPRESENTATIVE
OF ANY SELLER AND REGARDLESS OF THE FORM OF CLAIM WHETHER AT COMMON LAW, STRICT
LIABILITY, NEGLIGENCE OR UNDER ANY STATUTE OR REGULATION.

 

(b)                                 The Parties acknowledge and agree that after
the Closing, Sellers, their respective Affiliates, successors to any of Sellers
and their respective Affiliates (including, without limitation, any liquidating
trustee or chapter 7 trustee subsequently appointed to administer Sellers’
bankruptcy estate or any assets that comprised such bankruptcy estate), Sellers’
prepetition lenders and designated agents and representatives thereof (each such
party, an “Access Party” and collectively, the “Access Parties”), may need
access to information or documents or other business records in the control or
possession of Buyer and its Affiliates (whether such records are physical or
electronic, including, without limitation, any records stored on any computer
systems or similar information systems acquired by Buyer pursuant to this
Agreement for one or more purposes, including without limitation: (i) preparing
or filing Tax Returns; (ii) selling, using, monetizing or otherwise disposing of
any Excluded Assets; and (iii) pursuing any Avoidance Actions or other claims or
causes of action of any of Sellers or their bankruptcy estate (other than claims
or causes of action against Buyer).  Buyer shall reasonably cooperate in
connection with, and, during normal business hours, make available for
inspection and copying by such Access Parties or their successors or
representatives, upon prior written request and at their sole cost and expense,
such information, documents, business records and other analogous information
included in the Assets, as reasonably requested by such Access Parties.

 

6.3                               Regulatory Filings.  From the Execution Date
until the Closing, each of Buyer and Sellers shall, and shall cause their
respective Affiliates to, (a) make or cause to be made the filings required of
such Party or any of its Affiliates under any applicable Laws, including the HSR
Act, with respect to the transactions contemplated by this Agreement, and to pay
any fees due of it in connection with such filings, as promptly as is reasonably
practicable and in any event within ten (10) Business Days after the Execution
Date (except for such filings that are customarily made after the assignment of
properties similar to the Assets),

 

27

--------------------------------------------------------------------------------


 

(b) cooperate with and assist the other Party and furnish all information in
such Party’s possession that is necessary in connection with such other Party’s
filings and in obtaining the relevant Consent from the applicable Governmental
Authority, (c) use commercially reasonable efforts to cause the expiration or
termination of the notice or waiting periods under the HSR Act (including
requesting early termination thereof) and any other Laws with respect to the
transactions contemplated by this Agreement as promptly as is reasonably
practicable, (d) to the extent permitted under applicable Law, promptly inform,
and provide copies to, the other Party of any communication from or to, and any
proposed understanding or agreement with, any Governmental Authority in respect
of such filings, (e) to the extent permitted under applicable Law, consult and
cooperate in advance with the other Party prior to making, and consider in good
faith the views of the other Party in connection with, any analyses,
appearances, presentations, memoranda, briefs, arguments and opinions made or
submitted by or on behalf of any Party in connection with all meetings, actions
and proceedings with Governmental Authorities relating to such filings, and
(f) comply, as promptly as is reasonably practicable, with any requests received
by such Party or any of its Affiliates under the HSR Act and any other Laws for
additional information, documents or other materials.  Neither Party shall
participate in any meeting or discussion with any Governmental Authority with
respect to such filings or the transactions contemplated by this Agreement, or
enter into any agreement with any Governmental Authority, unless, to the extent
permitted under applicable Law, it consults with the other Party in advance and,
to the extent permitted by the Governmental Authority, gives the other Party
reasonable prior notice of, and an opportunity to attend and participate in,
such meeting.  Notwithstanding the foregoing, nothing contained in this
Agreement shall be construed so as to require Buyer or Sellers, or any of their
respective Affiliates, without its written consent, to sell, license, dispose
of, hold separate or operate in any specified manner any assets or businesses of
Buyer or Sellers (or to require Buyer or Sellers or any of their respective
Affiliates to agree to any of the foregoing). The obligations of each party
under this Section 6.3 to use commercially reasonable efforts with respect to
antitrust matters shall be limited to compliance with the reporting provisions
of the HSR Act and other applicable Laws and with its obligations under this
Section 6.3.

 

6.4                               Governmental Consents.  Without limiting the
generality of Section 6.3, Sellers and Buyer shall each use their commercially
reasonable efforts to obtain at the earliest practical date all Consents,
waivers, approvals, orders, Permits, authorizations and declarations from, make
all filings with, and provide all notices to, all Governmental Authorities
(including Bankruptcy Court approvals) which are required to consummate, or in
connection with, the transactions contemplated by this Agreement.

 

6.5                               Casualty or Condemnation Loss.  If, after the
Execution Date but prior to the Closing Date, all or any portion of the Assets
is damaged or destroyed by fire or other casualty (a “Casualty”) or is taken in
condemnation or under right of eminent domain (a “Condemnation Proceeding”),
then Buyer shall nevertheless be required to close and Sellers, at Closing,
shall pay to Buyer (or its designee) all sums paid to Sellers by Third Parties
by reason of such Casualty or Condemnation Proceeding with respect to the
affected Assets and shall assign, transfer and set over to Buyer or Buyer’s
designee all of Sellers’ right, title and interest (if any) in recovery
proceeds, unpaid awards and other rights against Third Parties (excluding any
liabilities or claims of or against Sellers or any of their respective
Affiliates and Representatives) arising out of such Casualty or Condemnation
Proceeding with respect to the affected Assets;

 

28

--------------------------------------------------------------------------------


 

provided, however, that Sellers shall reserve and retain (and Buyer shall assign
to Sellers) all rights, title, interests and claims against Third Parties for
the recovery of Sellers’ costs and expenses incurred prior to the Closing in
pursuing or asserting any such insurance claims or other rights against Third
Parties or in defending or asserting rights in connection with such Casualty or
Condemnation Proceeding; provided, further, if the costs and expenses associated
with any such Casualty and/or Condemnation Proceedings exceed (or are likely to
exceed), in aggregate, ten percent (10%) of the Purchase Price, either Party may
terminate this Agreement upon written notice to the other Party prior to
Closing.

 

6.6                               Seller Marks.  Buyer shall obtain no right,
title, interest, license or any other right whatsoever to use the terms “Azure”
or any trademarks, service marks, slogans or logos containing or comprising the
foregoing, or any trademark, service mark, slogan or logo confusingly similar
thereto or dilutive thereof (collectively, the “Seller Marks”).  From and after
the Closing, Buyer agrees (on behalf of itself and its Affiliates) that it shall
(a) cease using the Seller Marks in any manner, directly or indirectly, as
promptly as possible after the Closing and in any event within ninety (90) days
following the Closing Date, and (b) remove, strike over or otherwise obliterate
all Seller Marks from all Assets and all other materials owned, possessed or
used by Buyer or its Affiliates within ninety (90) days following the Closing
Date.  With respect to any Seller Mark that may appear on any of the physical
assets constituting the Assets, Buyer is hereby granted a fully-paid-up,
royalty-free, limited right and license solely to allow Buyer to display or
retain such Seller Mark on such Assets, in the places and in the forms in which
they appear on such Assets at Closing, for ninety (90) days following the
Closing Date.

 

6.7                               Record Retention.  To the extent required by
Law or otherwise, Sellers and Buyer agree that each of them shall use
commercially reasonable efforts to preserve and keep the records held by them
relating to the Business for a period of five (5) years from the Closing Date
and shall make such records and personnel available to the other as may be
reasonably required by such party in connection with, among other things, any
insurance claims by, Actions against or governmental investigations of Sellers
or Buyer or any of their Affiliates or in order to enable Sellers or Buyer to
comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Sellers or Buyer wish to destroy (or permit to be destroyed, including pursuant
to any liquidation or winding up of such Person) such records after that time,
such Party shall first give forty-five (45) days prior written notice to the
other, and such other Party shall have the right, at its option and expense,
upon prior written notice given to such Party within that forty-five (45) day
period, to take possession or make copies of the records within forty-five (45)
days after the date of such notice. This covenant shall survive Closing.

 

6.8                               Bonds, Letters of Credit and Guarantees. 
Buyer acknowledges that none of the Security Arrangements are transferable to
Buyer.  Except to the extent that Buyer will, as of Closing, be covered by the
Security Arrangements of the operators of the applicable Assets, then on or
before the Closing Date, Buyer will obtain, or cause to be obtained in the name
of Buyer, replacements for such Security Arrangements, to the extent such
replacements are necessary to permit the cancellation as of Closing of the
Security Arrangements posted by Sellers and/or their respective Affiliates.  To
the extent cancellation of any Security Arrangement has not occurred as of the
Closing Date, and Sellers waive compliance with this Section 6.8 at Closing,
Buyer shall, after Closing, fully indemnify Sellers and their respective
Affiliates for any claim made by any Third Party in respect of any such Security
Arrangement until such time that such Security Arrangement is terminated. For
the avoidance of doubt, this covenant shall survive the Closing.

 

29

--------------------------------------------------------------------------------


 

6.9                               Assigned Permits.  Sellers shall, and shall
cause their respective Affiliates to, take all commercially reasonable actions
necessary or desirable under the applicable Laws with the appropriate
Governmental Authorities to transfer the Assigned Permits to Buyer, and to
assist Buyer in obtaining any other Permits required for the operation and
conduct of the Business or the Assets.  If the applicable Laws require certain
actions to be taken upon or after Closing, Sellers shall take all commercially
reasonable actions necessary or desirable under the applicable Laws with the
appropriate Governmental Authorities to transfer the Assigned Permits to Buyer
as promptly as reasonably practicable after the Closing.  Any and all fees
required by any Governmental Authority or any Person to obtain or for the
transfer of a Permit shall be paid directly by and be the sole responsibility of
Buyer.

 

6.10                        Access to Title Records.  From the date hereof until
Closing, Sellers will make available to Buyer for Buyer’s inspection copies of
all deeds, easements, rights-of-way, leases, surveys, title policies, title
reports and other records in Sellers’ or any of their Affiliates’ possession or
control relating to the title to the Real Property Interests (the
“Title Records”). Sellers will cooperate with Buyer and use its commercially
reasonable efforts to facilitate Buyer’s inspection of the Title Records;
provided, however, that Sellers shall have no obligation to cure, correct or
remove, or cause the cure, correction or removal of, any purported Liens or
other title defects disclosed in the Title Records.

 

6.11                        Post-Closing Confidentiality.  From and after the
Closing, Sellers shall, and shall direct its Representatives and Affiliates to,
keep confidential and not disclose any and all information relating to the
Assets (the “Restricted Information”), and shall not, directly or indirectly,
use such Restricted Information for any purpose, except as and to the extent
permitted by the terms of this Agreement or the Transaction Documents.  The
obligation shall continue indefinitely from the Closing Date and shall not apply
to any information that (a) is in the public domain, (b) is published or
otherwise becomes part of the public domain through no fault of Sellers or any
of their respective Affiliates or (c) becomes available to Sellers or any of
their respective Affiliates on a non-confidential basis from a source that did
not acquire such information (directly or indirectly) on a confidential basis. 
Notwithstanding the foregoing, Sellers may make disclosures required by
applicable Law or as is necessary to enforce this Agreement; provided, however,
that Sellers, to the extent practicable, shall provide Buyer with prompt notice
thereof so that Buyer, at its sole cost and expense, may seek a protective order
or other appropriate remedy or waive compliance with the provisions of this
Section 6.11.  In the event that such protective order or other remedy is not
obtained or Buyer waives compliance with the provisions of this Section 6.11,
Sellers shall or shall cause the Person required to disclose such Restricted
Information to furnish only that portion of the information that such Person is
legally required, and, to the extent practicable, Sellers shall exercise
commercially reasonable efforts to obtain reliable assurance that confidential
treatment is accorded the Restricted Information so furnished.

 

6.12                        Notification of Certain Matters.  Sellers shall give
notice to Buyer as promptly as reasonably practicable upon becoming aware of,
and in any event prior to Closing of (a) any fact, change, condition,
circumstance, event, occurrence or non-occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by Sellers to be untrue or inaccurate in any material respect at any time after
the date hereof and prior to the Closing,

 

30

--------------------------------------------------------------------------------


 

(b) any material failure on its part to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder, (c) the
institution of, written threat or, to the Knowledge of Sellers, oral threat of
institution of any Proceeding against Sellers related to this Agreement or the
transactions contemplated hereby, (d) any material theft, damage, condemnation,
taking, destruction or Casualty or Condemnation Proceeding relating to the
Assets, or (e) the receipt of any proposal from a Third Party for any
transaction (or series of transactions) involving the sale, transfer, lease or
other disposition of, directly or indirectly, including through an asset sale,
stock sale, merger, foreclosure, reorganization or other similar transaction,
including pursuant to a stand-alone plan of reorganization or refinancing,
directly or indirectly, all or a portion of the Assets (or agreement to do any
of the foregoing) to a Person or Persons other than Buyer or to effect any other
transaction the consummation of which would be substantially inconsistent with
the terms of this Agreement (such a transaction, an “Alternative Transaction”);
provided, that the delivery of any notice pursuant to this Section 6.12 shall
not limit or otherwise affect the remedies available hereunder to the Party
receiving such notice, or the representations or warranties of, or the
conditions to the obligations of, the Parties.

 

6.13                        Employee Matters.

 

(a)                                 Promptly after the execution and delivery of
this Agreement, Sellers shall provide Buyer with the contact information for
each then-current Employee.  Additionally, after the Execution Date, Sellers
shall provide Buyer with reasonable access during normal business hours to
additional employee information relating to each Employee, in each case to the
extent permissible under applicable Laws (including any limitations applicable
to medical or any other records) and as necessary in order to assist Buyer in
satisfying its obligations pursuant to this Section 6.13.  At least five
(5) Business Days prior to the Closing, Buyer or its Affiliate may make offers
to hire any of the Employees, subject to any such Employee satisfying Buyer’s
lawful pre-employment screening process and the occurrence of the Closing, with
such offers to become effective on the Closing Date and at base salaries or
hourly rates of pay (as applicable), bonuses and other compensation
opportunities, and employee benefits that are set in Buyer’s sole and absolute
discretion.  For the avoidance of doubt, Buyer shall be under no obligation
whatsoever to hire or offer to hire any or all of the Employees.

 

(b)                                 This Section 6.13 shall be binding upon and
inure solely to the benefit of each of the Parties to this Agreement, and
nothing in this Section 6.13, express or implied, shall confer upon any other
Person any rights or remedies of any nature whatsoever under or by reason of
this Section 6.13.  Nothing contained herein, express or implied, shall be
construed to establish, amend, or modify any benefit plan, program, agreement,
or arrangement.  The Parties acknowledge and agree that the terms set forth in
this Section 6.13 shall not create any right of any employee or any other Person
to any continued employment with Sellers, Buyer or any of their respective
Affiliates or compensation or benefits of any nature or kind whatsoever.

 

6.14                        No Dismissal.  During the period commencing on the
Execution Date and ending on the earlier of (a) the consummation of the
transactions contemplated hereby and (b) the termination of this Agreement
pursuant to Section 10.1, Sellers covenant that, without Buyer’s prior written
consent, none of Sellers nor any of their appointees, Representatives (including
legal counsel),

 

31

--------------------------------------------------------------------------------


 

agents, trustees, or other similar Person shall take any action designed to
(i) dismiss the Bankruptcy Cases (including making any request to the Bankruptcy
Court in relation to any such dismissal), or (ii) convert the Bankruptcy Cases
to cases under Chapter 7 of the Bankruptcy Code (including making any request to
the Bankruptcy Court in relation to any such conversion), in the case of
either (i) or (ii), at any time prior to the Closing Date.

 

6.15                        Financing.

 

(a)                                 Buyer shall keep Sellers fully and promptly
apprised as to the status of, and any material developments relating to, the
Equity Financing.

 

(b)                                 Buyer shall promptly (and in any event
within one (1) Business Day) notify Sellers of (i) the termination or withdrawal
(or attempted termination or withdrawal, whether or not valid) of the Equity
Commitment Letter or (ii) any refusal by the Equity Commitment Party to provide,
or any stated intent by the Equity Commitment Party to refuse to provide, the
Equity Financing.

 

6.16                        Transition Services; Non-Solicitation.  Sellers and
Buyer shall use commercially reasonable efforts to negotiate in good faith and
enter into a Transition Services Agreement, effective as of the Closing Date,
pursuant to which Sellers and their Affiliates will provide certain gas
accounting, accounts payable and gas scheduling services to Buyer for a period
of two (2) months after the Closing for a monthly fee of $40,000. Buyer agrees
that such Transition Services Agreement will contain payment terms that require
prepayment of each month’s services on the first day of such month.  Buyer
agrees that during such two (2) month period and for twelve (12) months
thereafter, Buyer shall not, without Sellers’ (or their applicable Affiliate’s)
prior written consent, directly or indirectly, (a) solicit, encourage, entice or
induce any employee of Sellers providing such services to terminate his or her
employment or engagement with any Seller or (b) hire any such employee.

 

6.17                        BP Gas Gathering Agreement.  Sellers shall use
commercially reasonable efforts to negotiate and enter into, and Buyer may
participate and, at Sellers’ request, reasonably assist Sellers in negotiating
and entering into, a BP Partial Assignment; provided, however, that nothing in
this Agreement shall be deemed to require Buyer to expend any costs or expenses
or make any commercial concession with respect to any such assistance or
participation, whether before or after the Closing.  If the BP Partial
Assignment is not obtained prior to or at Closing, (a) the Purchase Price
payable by Buyer at Closing shall be decreased by $3,700,000, (b) Sellers (or a
successor entity to Sellers) shall continue to use commercially reasonable
efforts to obtain, and, at Sellers’ reasonable request, Buyer shall assist
Sellers in obtaining, the BP Partial Assignment, (c) notwithstanding
Section 2.5, if the requisite Lenders have approved the BP Back-to-Back
Agreement pursuant to Section G of Article I of the BP Back-to-Back Agreement at
least one (1) Business Day prior to the Auction, Buyer shall assume the BP
Back-to-Back Agreement and (d) if the BP Partial Assignment is received within
six (6) months after the Closing Date, Buyer shall pay, within five (5) Business
Days of receipt of the BP Partial Assignment, to Sellers or their successor
entity an amount equal to $3,700,000, to the account designated by Sellers or
such successor entity, by wire transfer of same day funds. For the avoidance of
doubt, in the event the BP Partial Assignment is not obtained within six
(6) months of the Closing Date, Buyer shall be under no obligation to pay
Sellers any amount pursuant to this Section 6.17 and the BP Back-to-Back
Agreement shall continue in full force and effect in accordance with its terms.

 

32

--------------------------------------------------------------------------------


 

6.18                        Bankruptcy Deposits.  From and after the Closing,
Buyer shall, at Sellers’ sole cost and expense, reasonably assist, but shall
have no obligation to substitute, Sellers in obtaining the return of any and all
outstanding Bankruptcy Deposits and shall promptly (but no later than three
(3) Business Days following receipt of any such Bankruptcy Deposit) deliver such
Bankruptcy Deposit to the account designated by Sellers or a successor entity,
by wire transfer of same day funds.

 

ARTICLE VII              
CONDITIONS TO CLOSING

 

7.1                               Buyer’s Conditions to Closing.  The obligation
of Buyer to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Buyer:

 

(a)                                 Bankruptcy Approval. Both the Bid Procedures
Order and the Sale Order shall have been entered by the Bankruptcy Court and
shall each be an order not subject to appeal, or, if an appeal of the Sale Order
is pending, the appeal shall not have stayed the effect of the Sale Order, nor
shall the Sale Order be subject to stay, by an order of the Bankruptcy Court or
any other court having jurisdiction to issue such stay (a “Final Order”) as of
the Closing.

 

(b)                                 HSR Act.  To the extent applicable, all
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated.

 

(c)                                  Consents.  Sellers shall have obtained or
made any consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Third Party
required to be obtained or made in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby that
is set forth on Schedule 7.1(c).

 

(d)                                 Representations.  (i) Each of Sellers’
representations and warranties contained in Sections 4.1, 4.2, 4.3(a) and 4.7
shall be true and correct in all respects as of the Closing, as if made at and
as of that time (other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date), and (ii) each of the other representations and warranties of
Sellers contained in Article IV of this Agreement shall be true and correct in
all respects as of the Closing, as if made at and as of that time (other than
such representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date) without giving
effect to the words “material,” or “material adverse effect” contained in such
representations; provided, however, that the condition in this
Section 7.1(d)(ii) shall be deemed to have been satisfied so long as any failure
of such representations and warranties to be true and correct, individually or
in the aggregate, would not be reasonably expected to result in a Seller
Material Adverse Effect.

 

(e)                                  Performance.  Sellers shall have performed
or complied in all material respects with all of the covenants and agreements
required by this Agreement to be performed or complied with by Sellers prior to
the Closing.

 

33

--------------------------------------------------------------------------------


 

(f)                                   Seller Material Adverse Effect.  From the
Execution Date until the Closing, there shall not have occurred a Seller
Material Adverse Effect.

 

(g)                                  Closing Certificate.  Sellers shall have
delivered (or be ready, willing and able to deliver at Closing) to Buyer a
certificate dated the Closing Date certifying that the conditions specified in
Section 7.1(d), Section 7.1(e) and Section 7.1(f) have been fulfilled.

 

(h)                                 No Order.  No preliminary or permanent
injunction or other Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby shall be in effect.

 

(i)                                     Preferential Right Contract. (i) The
preferential purchase right under the Preferential Right Contract shall have
become unenforceable pursuant to the Bid Procedures Order and/or Sale Order,
(ii) the preferential purchase right under the Preferential Right Contract shall
have been waived in writing by BP and no other Person shall have asserted that
it is the beneficiary of a valid and enforceable preferential purchase right
with respect to the Preferential Right Asset; (iii) the time period for exercise
of the valid and enforceable preferential purchase right under the Preferential
Right Contract shall have expired pursuant to its terms without exercise by BP
and no other Person has asserted that it is the beneficiary of a valid and
enforceable preferential purchase right with respect to the Preferential Right
Asset; or (iv) the preferential purchase right under the Preferential Right
Contract shall have been exercised by BP (or any other Person that asserts that
it is the beneficiary of a valid and enforceable preferential purchase right
with respect to the Preferential Right Asset).

 

(j)                                    Deliveries.  Sellers shall have delivered
(or be ready, willing and able to deliver at Closing) the documents and other
items required to be delivered by Seller under Section 8.2.

 

7.2                               Sellers’ Conditions to Closing.  The
obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions, any one or
more of which may be waived in writing by Sellers:

 

(a)                                 Bankruptcy Approval. Both the Bid Procedures
Order and the Sale Order authorizing the sale of the Assets to the Buyer shall
have been entered by the Bankruptcy Court and shall be a Final Order as of the
Closing.

 

(b)                                 HSR Act.  To the extent applicable, all
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated.

 

(c)                                  Representations.  Each of Buyer’s
representations and warranties shall be true and correct in all material
respects as of the Closing, as if made at and as of that time (other than such
representations and warranties that expressly address matters only as of a
certain date, which need only be true and correct in all material respects as of
such certain date) without giving effect to the words “material,” or “material
adverse effect” contained in such representations and warranties.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Performance.  Buyer shall have performed or
complied in all material respects with all of the covenants and agreements
required by this Agreement to be performed or complied with by Buyer prior to
the Closing.

 

(e)                                  Closing Certificate.  Buyer shall have
delivered (or be ready, willing and able to deliver at Closing) to Sellers a
certificate dated the Closing Date certifying that the conditions specified in
Sections 7.2(c) and 7.2(d) have been fulfilled.

 

(f)                                   No Order.  No preliminary or permanent
injunction or other Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby shall be in effect.

 

(g)                                  Deliveries.  Buyer shall have delivered (or
be ready, willing and able to deliver at Closing) the documents and other items
required to be delivered by Buyer under Section 8.3.

 

ARTICLE VIII         
CLOSING

 

8.1                               Closing.  Upon the terms and subject to the
satisfaction of the conditions contained in this Agreement, the closing
(“Closing”) of the sale and purchase of the Assets contemplated hereby shall
take place at the offices of Vinson & Elkins, LLP, 1001 Fannin Street,
Suite 2500, Houston, TX 77002-6760, at 10:00 am, local time, within three
(3) Business Days after the Bankruptcy Court’s entry of the Sale Order and the
satisfaction or waiver of the additional conditions set forth in Sections 7.1
and 7.2 (other than conditions that by their nature are to be satisfied at
Closing, but subject to the satisfaction or waiver of those conditions at such
time), unless another time, date or place is agreed to in writing by the
Parties. The day of Closing is referred to hereinafter as the “Closing Date.”
Except as otherwise expressly provided herein, all proceedings to be taken and
all documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken and executed simultaneously and no proceedings will be
deemed to have been taken nor documents executed or delivered until all have
been taken, executed and delivered.

 

8.2                               Seller Deliverables.  At the Closing, Sellers
will deliver the following documents and deliverables to Buyer or cause the
following actions to occur:

 

(a)                                 an acknowledgment, duly executed by each
Seller, of the Preliminary Settlement Statement;

 

(b)                                 counterparts, duly executed by each Seller,
of the Assignment, in sufficient number to facilitate recording in the
applicable counties and offices;

 

(c)                                  a certificate, duly executed by each Seller
or the regarded owner of such Seller if such Seller is a disregarded entity, of
non-foreign status in the form attached hereto as Exhibit D;

 

(d)                                 if applicable, a counterpart, duly executed
by each Seller, of the Transition Services Agreement;

 

35

--------------------------------------------------------------------------------


 

(e)                                  counterparts, duly executed by each Seller,
of each other Transaction Document that is required by the terms of this
Agreement to be executed and/or delivered by Sellers at the Closing;

 

(f)                                   executed documentation necessary to
transfer title of the Vehicles from each applicable Seller to Buyer;

 

(g)                                  one or more special warranty deeds or acts
of cash sale, as applicable, duly executed by each Seller, necessary or required
in connection with the conveyance of the Assets set forth on Schedule 8.2(g),
each in substantially the form attached hereto as Exhibit I-1 or Exhibit I-2, as
applicable; and

 

(h)                                 any other forms required by any Governmental
Authority to be executed or delivered on the Closing Date relating to the
conveyance of the Assets to Buyer or the transfer of operation of the Assets to
Buyer, duly executed by Sellers.

 

8.3                               Buyer Deliverables.  At the Closing, Buyer
will deliver the following documents and deliverables to Sellers or cause the
following actions to occur:

 

(a)                                 payment of the Adjusted Purchase Price, less
the Deposit, to the account designated in the Preliminary Settlement Statement
by Sellers, by wire transfer of same day funds (and cause the Escrow Agent to
deliver the Deposit to Sellers by wire transfer of same day funds);

 

(b)                                 an acknowledgment, duly executed by Buyer,
of the Preliminary Settlement Statement;

 

(c)                                  counterparts, duly executed by Buyer, of
the Assignment, in sufficient number to facilitate recording in the applicable
counties and offices;

 

(d)                                 if applicable, a counterpart, duly executed
by Buyer, of the Transition Services Agreement; and

 

(e)                                  counterparts, duly executed by Buyer, of
each other Transaction Document that is required by the terms of this Agreement
to be executed and/or delivered by Buyer at the Closing.

 

ARTICLE IX                  
BANKRUPTCY MATTERS

 

9.1                               Break-Up Fee.  Subject to approval of the
Bankruptcy Court, in consideration for Buyer having expended considerable time
and expense in connection with this Agreement and the negotiation hereof, and to
compensate Buyer for serving as a stalking-horse bidder and providing value to
Sellers’ bankruptcy estate, in accordance with and subject to the conditions and
findings set forth in the Bid Procedures Order, Buyer shall be entitled to a
termination fee equal to $4,533,000 (such amount, the “Break-Up Fee”) and the
reimbursement of the actual amount of Buyer’s Transaction Expenses up to an
aggregate amount of $1,000,000 (the “Reimbursement”). The Break-Up Fee and the
Reimbursement shall be payable by Sellers upon the conditions set forth in
Section 10.2.

 

36

--------------------------------------------------------------------------------


 

9.2                               Court Approval.  The Parties acknowledge and
agree that the transactions contemplated herein between Sellers and Buyer with
respect to the Assets are subject to the Bankruptcy Court entering the Bid
Procedures Order and the Sale Order in form and substance acceptable in all
respects to the Parties.

 

9.3                               Certain Bankruptcy Undertakings.  Sellers
(subject to Section 9.3(d) below, the Bankruptcy Code, any Bankruptcy Court
Orders and any other restrictions on Sellers by virtue of it being a debtor in
bankruptcy) and Buyer each agree to use commercially reasonable efforts to do
such further acts and things and to execute and deliver such additional
agreements and instruments as may reasonably be required to consummate,
evidence, confirm, or obtain the Bankruptcy Court approval of the Bid Procedures
Order, and, subject to Buyer’s offer being the highest or otherwise best offer
as determined in accordance with the Bid Procedures Order at the conclusion of
the Sale Process, approval of the Sale Order, the sale of the Assets, the
assumption and/or assignment of the Assigned Contracts, or any other agreement
contemplated hereby and the consummation of the transactions contemplated
hereby.  In furtherance of the foregoing, the Parties hereby agree as follows:

 

(a)                                 On January 30, 2017, Sellers filed the
Bankruptcy Cases with the Bankruptcy Court.

 

(b)                                 Sellers shall file the Bid Procedures Motion
on February 10, 2017.

 

(c)                                  Prior to the filing by Sellers of the
motion seeking entry of the Bid Procedures Order and the Sale Order, Sellers
will (i) provide a copy thereof to Buyer and its counsel and (ii) provide Buyer
and its counsel a reasonable opportunity to review and comment on such document,
and any amendment or supplement thereto. Such motion shall, in all material
respects, be consistent with the terms of this Agreement and shall be
substantially in the form attached hereto as Exhibit E.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement is subject to approval by the Bankruptcy
Court and the consideration by Sellers and the Bankruptcy Court of higher or
better competing bids with respect to an Alternative Transaction. Nothing
contained herein shall be construed to prohibit Sellers and their
Representatives from soliciting, considering, negotiating, agreeing to, or
otherwise taking action in furtherance of any such Alternative Transaction,
subject to the terms and conditions of the Bidding Procedures Order, including
the Break-Up Fee and the Reimbursement. Sellers and Buyer further acknowledge
that, to obtain Bankruptcy Court approval of the transactions contemplated
herein, Sellers must demonstrate that they have taken reasonable steps to obtain
the highest or otherwise best offer possible for the Assets, and that such
demonstration shall include giving notice of the transactions contemplated by
this Agreement to creditors and other interested parties as ordered by the
Bankruptcy Court, and, if required under the Bid Procedures Order, conducting an
auction (the “Auction”).

 

37

--------------------------------------------------------------------------------


 

(e)                                  Except as required by the Bankruptcy Code,
Bankruptcy Court, and/or the Bid Procedures Order, Buyer will not file any
pleading or take any other action in the Bankruptcy Court with respect to this
Agreement or the consummation of the transactions contemplated hereby that is
inconsistent with performing and carrying out the provisions of this Agreement
in accordance with the terms and subject to the conditions herein.

 

9.4                               Certain Sale Order Matters.  Buyer agrees that
it will promptly take such actions as are reasonably requested by Sellers to
assist in obtaining entry of the Sale Order, including providing such assurances
as the Bankruptcy Court may require as a condition to making a finding of
adequate assurance of future performance by Buyer, including furnishing
affidavits or other documents or information for filing with the Bankruptcy
Court for the purposes, among others, of providing the required assurances of
performance by Buyer under this Agreement and demonstrating that Buyer is a
“good faith” Buyer under Section 363(m) of the Bankruptcy Code and that the
Purchase Price was not controlled by an agreement in violation of
Section 363(n) of the Bankruptcy Code.

 

ARTICLE X
TERMINATION

 

10.1                        Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated only as provided in
this Article X. In the case of any such termination, the terminating Party shall
give proper written notice to the other Party specifying the provision pursuant
to which the Agreement is being terminated and with such termination being
effective upon delivery of such notice (or written consent signed by Buyer and
Sellers) or as otherwise expressly provided in the case of
Sections 10.1(c)(iv) and 10.1(d)(iv):

 

(a)                                 by the mutual consent of Buyer and Sellers
as evidenced in a writing signed by each of Buyer and Sellers;

 

(b)                                 pursuant to written notice, by Sellers to
Buyer, or Buyer to Sellers, upon the issuance of a final and non-appealable
Order by a Governmental Authority to restrain, enjoin, or otherwise prohibit the
transfer of the Assets contemplated hereby; it being agreed that the Parties
shall promptly appeal any adverse determination which is appealable (and pursue
such appeal with reasonable diligence); provided, that the right to terminate
this Agreement under this Section 10.1(b) shall not be available to a Party if
such Order was primarily due to the failure of such Party to perform any of its
obligations under this Agreement;

 

(c)                                  by Buyer, pursuant to written notice to
Sellers:

 

(i)                                     if the Bid Procedures Order or Sale
Order entered by the Bankruptcy Court shall have been vacated, or modified or
supplemented in a manner, without Buyer’s prior written consent, that is
material and adverse to Buyer;

 

(ii)                                  if prior to the Closing, (A) the
Bankruptcy Cases are converted into cases under Chapter 7 of the Bankruptcy
Code, (B) the Bankruptcy Cases are dismissed, or (C) if a trustee under
Chapter 11 of the Bankruptcy Code is appointed in the Bankruptcy Cases;

 

38

--------------------------------------------------------------------------------


 

(iii)          if, at the end of the Auction contemplated by the bidding
procedures provided for in the Bid Procedures Order, an Alternative Transaction
is approved by Sellers and Buyer is not selected to be the Prevailing Bidder or
the Backup Bidder;

 

(iv)          if (A) Buyer is (1) not in material breach of this Agreement, and
(2) ready and willing to close, (B) the conditions precedent to Closing set
forth in Section 7.2 have been satisfied or waived in writing by Sellers, and
(C) there has been a violation or breach by Sellers of any representation,
warranty, or covenant contained in this Agreement that (x) would cause any of
the conditions set forth in Section 7.1 to not be satisfied by the Outside
Termination Date, (y) has not been waived by Buyer, and (z) Sellers have failed
to cure within ten (10) Business Days following receipt of notification thereof
by Buyer;

 

(v)           if Closing has not occurred by the Outside Termination Date;
provided that the right to terminate this Agreement under this
Section 10.1(c)(v) shall not be available to Buyer if the failure to so close
was primarily due to the failure of Buyer to perform any of its obligations
under this Agreement; or

 

(vi)          if an Alternative Transaction has been consummated.

 

(d)           by Sellers pursuant to written notice to Buyer:

 

(i)            if the Bid Procedures Order entered by the Bankruptcy Court shall
have been stayed or vacated, or modified or supplemented in a manner, without
Sellers’ prior written consent, that is material and adverse to Sellers;

 

(ii)           if after the Auction but prior to the Closing, (A) the Bankruptcy
Cases are, without Sellers’ consent, converted into cases under Chapter 7 of the
Bankruptcy Code or dismissed, or (B) without Sellers’ consent, a trustee under
Chapter 11 of the Bankruptcy Code is appointed in the Bankruptcy Cases;

 

(iii)          if, at the end of the Auction contemplated by the bidding
procedures provided for in the Bid Procedures Order, Buyer is not determined by
Sellers to be the Prevailing Bidder or the Backup Bidder;

 

(iv)          if (A) Sellers are (1) not in material breach of this Agreement,
and (2) ready and willing to close, (B) the conditions precedent to Closing set
forth in Section 7.1 have been satisfied or waived in writing by Buyer, and
(C) there has been a violation or breach by Buyer of any representation,
warranty, or covenant contained in this Agreement that (x) would cause any of
the conditions set forth in Section 7.2 to not be satisfied by the Outside
Termination Date, (y) has not been waived by Sellers, and (z) Buyer has failed
to cure within ten (10) Business Days following receipt of notification thereof
by Sellers;

 

(v)           if Closing has not occurred by the Outside Termination Date;
provided that the right to terminate this Agreement under this
Section 10.1(d)(v) shall not be available to Sellers if the failure to so close
was primarily due to the failure of Sellers to perform any of their obligations
under this Agreement;

 

39

--------------------------------------------------------------------------------


 

(vi)          if an Alternative Transaction has been consummated;

 

(vii)         if (A) Sellers are (1) not in material breach of this Agreement,
and (2) ready and willing to close, (B) the conditions precedent to Closing set
forth in Section 7.1 have been satisfied or waived in writing by Buyer, and
(C) there has been a violation or breach by Buyer of any representation or
warranty contained in Section 5.7 that (x) would cause any of the conditions set
forth in Section 7.2 to not be satisfied by the Outside Termination Date,
(y) has not been waived by Sellers and (z) Buyer has failed to cure within ten
(10) Business Days following receipt of notification thereof by Sellers; or

 

(viii)        unless Buyer has given prior written notice in accordance with
Section 12.1 hereof to Sellers specifying a proper basis for termination of this
Agreement by Buyer and notice of termination of this Agreement, if Buyer fails
to deliver the Deposit to the Escrow Agent within three (3) Business Days after
the Execution Date.

 

(e)           by either Party, pursuant to Section 6.5.

 

Each condition set forth in this Section 10.1 pursuant to which this Agreement
may be terminated shall be considered separate and distinct from each other such
condition. If more than one of the termination conditions set forth in this
Section 10.1 are applicable, the applicable Party shall have the right to choose
the termination condition pursuant to which this Agreement is to be terminated.

 

10.2        Effect of Termination.  If this Agreement is validly terminated
under Section 10.1, except for the provisions of Section 9.1, this Section 10.2,
Section 10.3, and Article XII which shall survive termination, this Agreement
shall terminate and have no effect and, subject to this Section 10.2, each Party
shall have no Liability to the other Party hereunder; provided, however, the
Confidentiality Agreement shall not be affected by a termination of this
Agreement. The Parties hereby agree that if this Agreement is terminated:

 

(a)           pursuant to Section 10.1(d)(iv) or Section 10.1(d)(vii), then,
upon such termination, as Sellers’ sole and exclusive remedy, Sellers shall be
entitled to retain the Deposit as liquidated damages free of any claims by Buyer
thereto and Sellers and Buyer shall deliver a joint instruction to the Escrow
Agent causing the disbursement of the Deposit to Sellers within five
(5) Business Days of such termination, and Buyer shall not be entitled to the
Break-Up Fee or the Reimbursement;

 

(b)           pursuant to Section 10.1(a) (unless otherwise agreed by the
Parties), Section 10.1(b), Section 10.1(c)(i), Section 10.1(c)(ii),
Section 10.1(c)(iii), Section 10.1(c)(iv), Section 10.1(c)(v),
Section 10.1(c)(vi) Section 10.1(d)(i), Section 10.1(d)(ii),
Section 10.1(d)(iii), Section 10.1(d)(v), Section 10.1(d)(vi) and
Section 10.1(e), then Buyer shall be entitled to the delivery of the Deposit,
free of any claims by Sellers with respect thereto, and Sellers and Buyer shall
deliver a joint instruction to the Escrow Agent causing the disbursement of the
Deposit to Buyer within five (5) Business Days of such termination;

 

40

--------------------------------------------------------------------------------


 

(c)           pursuant to Section 10.1(c)(i), Section 10.1(c)(iii),
Section 10.1(c)(iv), Section 10.1(c)(vi), Section 10.1(d)(iii) or
Section 10.1(d)(vi), then Buyer shall be entitled to the Break-Up Fee and the
Reimbursement, subject to and on the terms of the immediately following
paragraph; and

 

(d)           pursuant to Section 10.1(d)(viii), then Sellers may exercise any
remedies they have to recover damages equal to the amount of the Deposit.

 

With respect to any payments of the Break-Up Fee or Reimbursement if any,
pursuant to this Section 10.2 to which Buyer is entitled, such payments shall be
made (x) in the case of a termination pursuant to Section 10.1(c)(iii) or
Section 10.1(d)(iii), within ten (10) Business Days after the later to occur of
the termination of this Agreement and the consummation of the Alternative
Transaction, as applicable; and (y) in the case of a termination pursuant to
Section 10.1(c)(i), Section 10.1(c)(iv), Section 10.1(c)(vi) or
Section 10.1(d)(vi), within ten (10) Business Days after the termination of this
Agreement, and in each case shall be allowed and paid as administrative expense
claims of Buyer under Section 503(b)(1) of the Bankruptcy Code.

 

10.3        Return of Documentation and Confidentiality.  Upon termination of
this Agreement, Buyer shall return to Sellers or shall destroy all title,
engineering, environmental assessments and/or reports, maps and other
information furnished by or on behalf of Sellers to Buyer or its Representatives
or prepared by or on behalf of Buyer or its Representative in connection with
its due diligence investigation of the Assets, in each case, in accordance with
the Confidentiality Agreement (and subject to such retention rights as are
provided in the Confidentiality Agreement).

 

ARTICLE XI

TAX MATTERS

 

11.1        Liability for Transfer Taxes.  Any transfer, documentary, sales,
use, stamp, registration and other such Taxes, and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement (“Transfer Taxes”) and not eliminated through the
application of Section 1146(a) of the Bankruptcy Code shall be borne by
Sellers.  Sellers and Buyer shall use commercially reasonable efforts and
cooperate in good faith to exempt the sale and transfer of the Assets from any
Transfer Taxes, including under Section 1146(a) of the Bankruptcy Code.  Sellers
will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all Transfer Taxes, and, if required by applicable
law, the Parties will, and will cause their Affiliates to, join in the execution
of any such Tax Returns and other documentation.

 

11.2        Allocation of Property Taxes.

 

(a)           With respect Property Taxes owed with respect to the Assets,
(i) Sellers shall be responsible for all Property Taxes owed with respect to the
Assets for any Tax period ending prior to the Closing Date (a “Pre-Closing Tax
Period”); (ii) Buyer shall be responsible for all Property Taxes with respect to
the Assets for any Tax period beginning on or after the Closing Date (a
“Post-Closing Tax Period”);

 

41

--------------------------------------------------------------------------------


 

and (iii) responsibility for Property Taxes with respect to the Assets for a
Straddle Period shall be allocated between the portion of such Straddle Period
ending immediately prior to the Closing Date and the portion of such Straddle
Period beginning on the Closing Date by prorating each such Property Tax based
on the number of days of such Straddle Period included in the Pre-Closing Tax
Period, on the one hand, and the number of days of such Straddle Period included
in the Post-Closing Tax Period, on the other hand. Sellers shall be liable for
the proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such Property Taxes that is attributable to the Post-Closing Tax Period.

 

(b)           Upon receipt of any bill for such Property Taxes, Buyer or
Sellers, as applicable, shall present a statement to the other setting forth the
amount of reimbursement to which each is entitled under this
Section 11.2(b) (taking into account any adjustments to the Purchase Price that
were taken into account pursuant to Sections 3.3(a)(ii) and 3.3(b)(i)), with
respect to such Property Taxes, together with such supporting evidence as is
reasonably necessary to calculate the proration amount.  The proration amount
shall be paid by the Party owing it to the other within 10 days after delivery
of such statement.  In the event that Buyer or Sellers make any payment for
which it is entitled to reimbursement under this Section 11.2(b), the applicable
Party shall make such reimbursement promptly but in no event later than 10 days
after the presentation of a statement setting forth the amount of reimbursement
to which the presenting Party is entitled along with such supporting evidence as
is reasonably necessary to calculate the amount of reimbursement.

 

11.3        Cooperation on Tax Matters.  Buyer and Sellers shall cooperate fully
with each other, including with respect to the furnishing or making available
during normal business hours of records, personnel (as reasonably required),
books of account, powers of attorney or other materials necessary or helpful in
connection with the preparation of all Tax Returns by Buyer or Sellers with
respect to the Assets, the making of any election relating to Taxes with respect
to the Assets, the preparation for any audit by any taxing authority with
respect to the Assets and the prosecution or defense of any claim, suit or
proceeding relating to any Tax with respect to the Assets or the Allocation.
 Such cooperation shall include the retention of records and information that
are relevant to any such Tax Return or audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.  The
Parties agree to retain all books and records with respect to Tax matters
pertinent to the Assets relating to any Tax period beginning before the Closing
Date until the expiration of the statute of limitations of the respective Tax
periods, and such additional period as necessary for any administrative or
judicial proceedings relating to any proposed assessment, and to abide by all
record retention agreements entered into with any Governmental Authority.

 

11.4        Tax Audits.  Sellers shall control any Proceeding with respect to
any Property Taxes or Tax Returns for Property Taxes relating to any Assets
(“Tax Audit”) solely relating to any taxable period ending before the Closing
Date, and Buyer shall control any other Property Tax Audit.  Neither Party shall
settle, compromise or resolve any issue in such Tax Audit in a way that would
adversely affect the other Party without such other Party’s written consent,
which consent such other Party shall not unreasonably withhold, delay or
condition.

 

42

--------------------------------------------------------------------------------


 

11.5        Tax Refunds.  Sellers shall be entitled to any refund of Property
Taxes with respect to the Assets with respect to a Pre-Closing Tax Period. 
Buyer shall be entitled to any refund of Property Taxes with respect to the
Assets with respect to a Post-Closing Tax Period.  Refunds for a Straddle Period
shall be apportioned based on the Property Taxes for such period that were paid
by or on behalf of Buyer and Sellers.  The Parties and their Affiliates shall
reasonably cooperate with the other Party in connection with obtaining any
refund of Taxes as set forth in this Section 11.5.  If a Party receives a refund
to which the other Party is entitled, such recipient Party shall forward the
amount of such refund to the other Party within ten (10) Business Days after
such receipt, net of any costs or expenses incurred by the recipient Party in
procuring such refund.

 

ARTICLE XII

MISCELLANEOUS

 

12.1        Notices.  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and will be deemed to be received
(a) if mailed by certified mail, return receipt requested, on the day such
notice is received, and if such day is not a Business Day, on the next
subsequent Business Day, (b) one (1) Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, (c) if personally delivered, when received, (d) when delivered by
electronic mail upon confirmation of receipt, or (e) when delivered by
electronic mail if a copy thereof is also delivered in person or by overnight
courier. All notices, requests and consents shall be sent as follows:

 

If to Sellers, to:

 

c/o Azure Midstream Company, LLC

12377 Merit Drive, Suite 300

Dallas, TX 75251

Attention:  Roy E. Bertolatus, General Counsel

Email:  rbertolatus@azuremidstream.com

 

and

 

c/o Azure Midstream Company, LLC

12377 Merit Drive, Suite 300

Dallas, Texas 75251

Attention:  I. J. “Chip” Berthelot, II, President

Email:  chipb@azuremidstream.com

 

and

 

c/o Azure Midstream Company, LLC

2717 Commercial Center Blvd., Suite E200

Katy, Texas 77494

Attention:  Mandy Bush, CFO

Email:  mbush@azuremidstream.com

 

43

--------------------------------------------------------------------------------


 

and (which shall not constitute notice):

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention:  Michael A. Saslaw

Email:  msaslaw@velaw.com

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention:  Brad Foxman

Email:  bfoxman@velaw.com

 

Weil Gotshal & Manges, LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention:  Glenn D. West
Email:  gdwest@weil.com

 

Weil Gotshal & Manges, LLP
767 Fifth Avenue

New York, New York 10153
Attention:  Gary T. Holtzer
Email:  gary.holtzer@weil.com

 

Weil Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Charles M. Persons Jr.
Email:  charles.persons@weil.com

 

If to Buyer, to:

 

M5 Midstream LLC
600 Travis, Suite 5600
Houston, TX 77002
Attention:  Laranne Breagy
Email:  l.breagy@momentummidstream.com

 

and (which shall not constitute notice):

 

Locke Lord LLP

600 Travis Street, Suite 2800

Houston, Texas  77002

Attention:  Mitch Tiras

Email:  mtiras@lockelord.com

 

44

--------------------------------------------------------------------------------


 

Each Party may change its address by notifying the other Party in writing of
such address change.

 

12.2        Further Assurances.  Following Closing, each Party shall, at the
reasonable request of the other Party, take such further actions as are
requested and execute any additional documents, instruments or conveyances of
any kind which may be reasonably necessary to further effect the transactions
contemplated by this Agreement and the Transaction Documents; provided, however,
that no such action, document, instrument or conveyance shall increase a Party’s
liability beyond that contemplated by this Agreement.

 

12.3        Succession and Assignment.  Subject to this Section 12.3, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No Party may assign this
Agreement or any rights, interest, obligations or other parts hereof without the
prior written consent of the other Party, which consent and approval may be
denied in such other Party’s sole discretion; provided, that Buyer may assign
this Agreement and any or all rights hereunder (including Buyer’s rights to
purchase the Assets) to any Affiliate of Buyer, as collateral to any Person from
which it has borrowed money or to any Person to which Buyer or any of its
Affiliates proposes to sell all or substantially all of the assets relating to
the Business; provided that any such assignment shall not relieve Buyer of any
of its obligations hereunder. Upon any such permitted assignment, the references
in this Agreement to Buyer shall also apply to any such assignee unless the
context otherwise requires.

 

12.4        Rights of Third Parties.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement or the Transaction
Documents, expressed or implied, is intended to confer upon any Person any legal
or equitable rights hereunder, other than the Parties or their successors and
permitted assigns.

 

12.5        Expenses.  Except as otherwise expressly provided herein, each Party
shall bear its own costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants.  All required documentary, filing and recording fees and expenses
in connection with the filing and recording of the assignments, conveyances or
other instruments required to convey title to the Assets shall be borne by
Buyer.

 

12.6        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any facsimile or other
electronic copies hereof or signature hereon shall, for all purposes, be deemed
originals.

 

12.7        Entire Agreement.  This Agreement (together with the Appendixes,
Exhibits and Schedules hereto) and the Transaction Documents and the
Confidentiality Agreement, constitute the entire agreement among the Parties and
supersede any other agreements or representations, whether written or oral, that
may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating in any way to the transactions contemplated
hereby or the subject matter of this Agreement.

 

45

--------------------------------------------------------------------------------


 

Each Party agrees not to assert that it did not understand it, that it
mistakenly signed it, that it signed under duress or coercion, that it lacks
mental or other capacity, that one Party has discriminated against the other
Party in any way or that it has made any representations or has any
understanding or agreement other than as set forth in this Agreement, which
fully recites all agreements the Parties have.

 

12.8        No Partnership.  This Agreement does not give rise now or in the
future to an agency or partnership relationship among Sellers and their
respective Affiliates, on one hand, and Buyer and its Affiliates, on the other
hand.  It is not the intention of the Parties to form, and nothing in this
Agreement shall be construed as forming, a partnership or joint venture among
Buyer and Sellers.  Each Party agrees that Sellers, on one hand, and Buyer, on
the other hand, have not been, are not and will not be a fiduciary, partner or
joint venturer to the other or to any of Buyer’s or Sellers’ Affiliates, as
applicable, and each Party agrees not to assert that Sellers, on one hand, and
Buyer, on the other hand, have ever acted as a fiduciary with respect to any
aspect of the activities contemplated herein.

 

12.9        Amendments.  This Agreement may be amended or modified in whole or
in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each of
the Parties.

 

12.10      Publicity.  All press releases or other public communications of any
nature whatsoever relating to the transactions contemplated by this Agreement,
and the method of the release for publication thereof, shall be subject to the
prior written consent of Buyer and Sellers, which consent shall not be
unreasonably withheld, conditioned or delayed by such Party; provided, however,
that nothing herein shall prevent a Party from publishing such press releases or
other public communications as is necessary to satisfy such Party’s obligations
at Law or under the applicable rules of any stock or commodities exchange, and,
to the extent reasonably practicable, after consultation with the other Party
and such other Party’s reasonable review and comment.

 

12.11      Non-Waiver.  No waiver by either Party of any default by the other
Party in the performance of any provision, condition or requirement herein shall
be deemed to be a waiver of, or in any manner release the other Party from,
performance of any other provision, condition or requirement herein, nor shall
such waiver be deemed to be a waiver of, or in any manner a release of, the
other Party from future performance of the same provision, condition or
requirement.  Any delay or omission of either Party to exercise any right
hereunder shall not impair the exercise of any such right, or any like right,
accruing to it thereafter.  The failure of either Party to perform its
obligations hereunder shall not release the other Party from the performance of
such obligations.

 

12.12      Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  The Parties further agree
that, if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, the
Parties shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary,

 

46

--------------------------------------------------------------------------------


 

shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties to the greatest
extent legally permissible in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

 

12.13      Governing Law; Jurisdiction.

 

(a)           This Agreement and any claim, controversy or dispute arising under
or related to this Agreement or the transactions contemplated hereby or the
rights, duties and relationship of the Parties shall be governed by and
construed and enforced in accordance with the Laws of the State of Texas,
excluding any conflicts of law, rule or principle that might refer construction
of provisions to the Laws of another jurisdiction.

 

(b)           Without limiting any Party’s right to appeal any order of the
Bankruptcy Court, the Parties agree that the Bankruptcy Court shall have and
retain sole jurisdiction over any legal action or proceeding with respect to
this Agreement and Sellers. Each of the Parties irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Agreement or the transactions contemplated hereby; provided, however, that if
the Bankruptcy Cases have been fully and finally dismissed and/or the Bankruptcy
Court declines jurisdiction, the Parties agree to and hereby unconditionally and
irrevocably submit to the exclusive jurisdiction of the United States District
Court sitting in Houston, Texas. Each of the Parties agrees that a judgment in
any such dispute may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each of the Parties hereby consents to
process being served by any Party in any suit, action or proceeding by the
delivery of a copy thereof in accordance with the provisions of Section 12.1.

 

(c)           THE PARTIES AGREE THAT THEY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.14      Survival.  The representations and warranties contained herein and in
any certificate or other writing delivered pursuant hereto shall terminate upon
and not survive the Closing and there shall be no liability thereafter in
respect thereof.  Each of the covenants of the Parties hereto contained in this
Agreement shall terminate upon the Closing except to the extent that performance
under such covenant is to take place after Closing, in which case such covenant
shall survive the Closing until the performance or expiration of such covenant
in accordance with this Agreement.

 

12.15      Specific Performance.  The Parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that, except as set forth in
Section 10.2(a), the Parties shall be entitled to an injunction or injunctions
to prevent breaches or threatened breaches of this Agreement (without posting
any bond or other undertaking) or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity.

 

47

--------------------------------------------------------------------------------


 

[signature pages follow]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.

 

 

 

 

SELLERS

 

 

 

Azure Midstream Partners, LP

 

 

 

By:

Azure Midstream Partners GP, LLC,

 

its general partner

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Azure TGG, LLC

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Talco Midstream Assets, Ltd.

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

Signature Page

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

Azure ETG, LLC

 

 

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

Marlin Midstream, LLC

 

 

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

Turkey Creek Pipeline, LLC

 

 

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

Signature Page
Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

 

M5 Midstream LLC

 

 

 

 

 

 

 

By:

/s/ Frank D. Tsuru

 

Name:

Frank D. Tsuru

 

Title:

CEO

 

Signature Page
Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

“Access Party” or “Access Parties” has the meaning provided such terms in
Section 6.2(b).

 

“Accounting Referee” means a neutral nationally recognized United States
accounting firm as is mutually agreed upon by the Parties, together with any
experts such firm may require in order to settle a particular dispute.

 

“Adjusted Purchase Price” has the meaning provided such term in Section 3.1.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise.

 

“Agreement” has the meaning provided such term in the preamble.

 

“Allocation” has the meaning provided such term in Section 3.6.

 

“Alternative Transaction” has the meaning provided such term in Section 6.12.

 

“Applicable Contracts” means all Contracts to which any Seller is a party and by
which the Assets are subject or bound, including all gathering, transportation
and marketing agreements; storage agreements; operating agreements; balancing
agreements; facilities or equipment leases; interconnection agreements; service
and parts agreements; and other similar Contracts to which any Seller is a party
and that primarily relate to any Asset.

 

“Assets” has the meaning provided such term in Section 2.1.

 

“Assignment” means that certain assignment and bill of sale effecting the
assignment of the Assets to and assumption of the Assumed Liabilities by Buyer,
to be entered into at Closing by Sellers and Buyer, substantially in the form of
Exhibit C.

 

“Assigned Contract” has the meaning provided in Section 2.5(a).

 

“Assigned Permits” has the meaning provided in Section 2.5(c).

 

“Assumed Liabilities” has the meaning provided such term in Section 2.3.

 

“Auction” has the meaning provided such term in Section 9.3(d).

 

“Avoidance Actions” means any and all claims, rights or causes of action of
Sellers arising under the Bankruptcy Code or similar state law claims, including
under Chapter 5 of the Bankruptcy Code or similar state laws, except for any
such actions against Buyer.

 

“Azure” has the meaning provided such term in the preamble.

 

1

--------------------------------------------------------------------------------


 

“Azure ETG” has the meaning provided such term in the preamble.

 

“Azure Shelby” has the meaning set forth in the definition of “BP Gas Gathering
Agreement.”

 

“Azure TTG” has the meaning provided such term in the preamble.

 

“Backup Bidder” has the meaning set forth in the Bid Procedures.

 

“Bankruptcy Case” and “Bankruptcy Cases” have the meanings provided such term in
the preamble.

 

“Bankruptcy Code” has the meaning provided such term in the preamble.

 

“Bankruptcy Court” has the meaning provided such term in the preamble.

 

“Bankruptcy Court Order” means any order, injunction, judgment, decree, ruling
or writ of the Bankruptcy Court.

 

“Bankruptcy Deposits” has the meaning provided such term in Section 2.2(q).

 

“Bid Procedures” means bidding procedures approved by the Bankruptcy Court Order
substantially in the form attached as Exhibit H hereto, with such changes as may
be agreed to by Sellers and Buyer or as may be required by the Bankruptcy Court
that are not materially adverse to Buyer or Sellers (as determined by Buyer and
Sellers in their respective sole discretion).

 

“Bid Procedures Motion” means the motion to be filed on the Petition Date
seeking approval of the Bid Procedures Order and entry of the Sale Order.

 

“Bid Procedures Order” means a Bankruptcy Court Order substantially in the form
attached as Exhibit F hereto, with such changes as may be agreed to by Sellers
and Buyer or as may be required by the Bankruptcy Court that are not materially
adverse to Buyer or Sellers (as determined by Buyer and Sellers in their
respective sole discretion) that, among other things, (a) establishes a date by
which competing bids must be submitted by bidders and establishes procedures for
the auction process, and (b) approves the payment of the Break-Up Fee on the
terms and conditions set forth herein.

 

“BP” has the meaning set forth in the definition of “BP Gas Gathering
Agreement.”

 

“BP Assets” means the Assets that are utilized under the BP Gas Gathering
Agreement.

 

“BP Back-to-Back Agreement” means that certain Master Gas Gathering Agreement,
effective as of January 29, 2017, by and between Azure ETG, on the one hand, and
Azure Midstream Energy, LLC and Azure Shelby Assets, LLC, on the other hand.

 

“BP Gas Gathering Agreement” means that certain Gas Gathering Agreement,
effective as of October 19, 2016, by and between Azure Shelby Assets, LLC
(“Azure Shelby”) and BP America Production Company (“BP”).

 

2

--------------------------------------------------------------------------------


 

“BP Partial Assignment” means a partial assignment from Azure Shelby (or its
permitted assignee) to Buyer (or its permitted designated Affiliate) of Azure
Shelby’s rights under the BP Gas Gathering Agreement that provides for (a) Buyer
(or its permitted designated Affiliate) to receive Azure Shelby’s dedication of
production from the area set forth on Exhibit J hereto and all other rights
appurtenant thereto, including the right to provide gathering and related
services with respect to such dedication, (b) Buyer (or its permitted designated
Affiliate) to assume all of Azure Shelby’s obligations appurtenant to such
assigned rights, and (c) Buyer and BP to be subject to all other terms and
conditions relating to such dedication of production and gathering and related
services as those set forth under the BP Gas Gathering Agreement (or any other
assignment or amendment, replacement, substitute or alternative Contract between
Buyer (or any of its Affiliates) and BP that would provide Buyer (or any of its
Affiliates) with substantially similar rights and obligations to those provided
for under clauses (a) — (c) above).

 

“Business” means the midstream business and operations of Sellers and their
Affiliates (including gathering, processing, treating and marketing of
Hydrocarbons; the disposal, treating and recycling of water and other substances
generated from the exploration and production of Hydrocarbons; and recovering
and selling oil, condensate and other hydrocarbons accumulated in salt water
disposal wells) located in, or pertaining to, Panola, Harrison, Angelina,
Shelby, San Augustine, Nacogdoches and Rusk Counties, Texas and De Soto and
Caddo Parishes, Louisiana, as conducted on the date hereof.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

 

“Buyer” has the meaning provided such term in the preamble.

 

“Break-Up Fee” has the meaning provided such term in Section 9.1.

 

“Casualty” has the meaning provided such term in Section 6.5.

 

“Claim” has the meaning ascribed by Section 101(5) of the Bankruptcy Code,
including all rights, claims, causes of action, defenses, debts, demands,
damages, offset rights, setoff rights, recoupment rights, obligations, and
liabilities of any kind or nature under contract, at Law or in equity, known or
unknown, contingent or matured, liquidated or unliquidated, and all rights and
remedies with respect thereto.

 

“Closing” has the meaning provided such term in Section 8.1.

 

“Closing Date” has the meaning provided such term in Section 8.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Condemnation Proceeding” has the meaning provided such term in Section 6.5.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
September 2, 2016, by and between Buyer and Evercore Group L.L.C.

 

3

--------------------------------------------------------------------------------


 

“Consent” means any consent to assign, approval or similar restriction held by a
Governmental Authority or other Person that is applicable to the transactions
contemplated hereby (including the transfer of the Assets from Sellers to
Buyer).

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage or
deed of trust, loan, instrument, evidence of Indebtedness, security agreement,
lease, easement, right of way agreement, sublease, license, commitment,
subcontract, or other arrangement, understanding, undertaking, commitment or
obligation, whether written or oral.

 

“Contract and Cure Schedule” has the meaning provided in Section 2.5(a).

 

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

 

“Controlled Group Liability” means any and all liabilities (a) under Title IV of
ERISA, (b) under Section 302 of ERISA, (c) under Sections 412 and 4971 of the
Code and (iv) as a result of the failure to comply with the continuation of
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code.

 

“Cure Amounts” means all amounts, costs, expenses, liabilities and obligations,
including pre-petition monetary liabilities, required to be paid or otherwise
satisfied by the Bankruptcy Court to cure all defaults under the Assigned
Contracts so that they may be assumed by Sellers and assigned to Buyer under
Sections 363 and 365 of the Bankruptcy Code.

 

“Damages” means all Proceedings, claims, demands, awards, damages, penalties,
fines, costs, liabilities, losses, expenses, and fees (whether criminal, civil,
commercial or related to claims for personal injury or death or property damage
and whether accrued or unaccrued or liquidated or unliquidated), including court
costs and attorneys’ and experts’ fees and expenses.

 

“Deposit” has the meaning provided such term in Section 3.2.

 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Emergency Operations” means operations necessary to respond to or alleviate the
eminent or immediate endangerment of (a) the health or safety of any Person or
the environment or (b) the safety or operational condition of any of the Assets.

 

“Employee” means any person employed by a Seller or one of its Affiliates and
whose work responsibility exclusively pertains to managing, operating or
otherwise providing services with respect to the Business or the Assets.

 

“Employee Benefit Plan” means (a) all “employee benefit plans” as defined by
Section 3(3) of ERISA, all specified fringe benefit plans as defined in
Section 6039D of the Code, and all other material bonus, incentive compensation,
deferred compensation, profit sharing, stock option, stock appreciation right,
stock bonus, stock purchase, employee stock ownership, savings, severance,
supplemental unemployment, layoff, salary continuation,

 

4

--------------------------------------------------------------------------------


 

retirement, pension, health, life insurance, dental, disability, accident, group
insurance, vacation, holiday, sick leave, fringe benefit or welfare plan, and
any other employee compensation or benefit plan, agreement, policy, practice,
commitment, Contract, or understanding (whether qualified or nonqualified,
written or unwritten), and any trust, escrow or other agreement related thereto,
which currently is sponsored, established, maintained or contributed to or
required to be contributed by Sellers or for which any Seller has any Liability,
contingent or otherwise, and (b) all “multiemployer plans,” as that term is
defined in Section 4001 of ERISA and all “employee benefit plans” (as defined in
Section 3(3) of ERISA) that are subject to Title IV of ERISA or Section 412 of
the Code which any Seller or any ERISA Affiliate has maintained or contributed
to or been required to contribute to at any time within six (6) years prior to
the Closing Date or with respect to which any Seller or any ERISA Affiliate has
any Liability.

 

“Environmental Law” means any and all Laws in effect as of the Execution Date
pertaining to or regulating pollution, environmental protection, natural
resource damages, conservation of natural resources, wildlife, waste management,
health and safety (to the extent relating to the exposure to Hazardous
Substances), or the use, storage, generation, production, treatment, emission,
discharge, release, Remediation, removal, disposal, or transport of Hazardous
Substances, including but not limited to: the Comprehensive Environmental
Response, Compensation and Liability Act, the Toxic Substances Control Act, the
Federal Water Pollution Control Act (which includes the Federal Clean Water
Act), the Federal Clean Air Act, the Federal Solid Waste Disposal Act (which
includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Safe Drinking Water Act of 1974, the Emergency Planning and Community
Right-to-Know Act of 1986, the Oil Pollution Act of 1990, and similar state and
local laws, each as amended.

 

“Environmental Permits” means all Permits issued pursuant to or required by
Environmental Laws and necessary for or held in connection with the ownership
and/or operation of the Assets.

 

“Equity Commitment Letters” has the meaning provided such term in
Section 5.7(c).

 

“Equity Financing” has the meaning provided such term in Section 5.7(c).

 

“Equity Commitment Parties” has the meaning provided such term in
Section 5.7(c).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Sellers for purposes of Code Section 414(b), (c), (m) or (o) or ERISA
Section 4001(b)(1).

 

“Escrow Agent” means Republic Title of Texas, Inc. or such other escrow agent as
is reasonably acceptable to Buyer and Sellers, in its capacity as escrow agent
under the Escrow Agreement.

 

5

--------------------------------------------------------------------------------


 

“Escrow Agreement” means that certain escrow agreement to be entered into by
Buyer, Sellers and the Escrow Agent within three (3) Business Days of the
Execution Date in form and substance reasonably acceptable to Buyer and Sellers.

 

“Executory Contract” means any executory Contract or unexpired lease that is
subject to assumption and assignment under Section 365 of the Bankruptcy Code.

 

“Executory Contract List” has the meaning provided such term in Section 2.5(a).

 

“Excluded Assets” has the meaning provided such term in Section 2.2.

 

“Excluded Contract” has the meaning provided in Section 2.5(a).

 

“Excluded Permits” has the meaning provided in Section 2.5(c).

 

“Excluded Liabilities” has the meaning provided such term in Section 2.4.

 

“Execution Date” has the meaning provided such term in the preamble.

 

“Executory Contract List” has the meaning provided in Section 2.5(a).

 

“Final Order” has the meaning provided such term in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Governmental Authority” means any federal, state, county, municipal, tribal or
local government or any  regulatory or administrative agency, department,
division, commission, court or arbitral body, or other similar recognized
organization or body of any federal, state, tribal, county, municipal, or local
governmental authority or of any foreign government or other similar recognized
organization or body exercising similar powers or authority.

 

“Hazardous Substances” means any substance, waste, or material that is defined,
designated, or listed as a “hazardous substance”, “hazardous waste” or “toxic
substance” under Environmental Laws, and any other chemical, pollutant,
contaminant, substance or waste that is regulated under any Environmental Law,
including naturally occurring radioactive materials, petroleum and petroleum
products or byproducts or Hydrocarbons (including crude oil or any fraction
thereof, natural gas, natural gas liquids, liquefied natural gas or any mixture
thereof), produced water, polychlorinated biphenyls and asbestos.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hydrocarbons” means oil, gas, natural gas liquids, condensate, casinghead gas
and other liquid or gaseous hydrocarbons (or any combination or constituents
thereof).

 

6

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person means, without duplication, (a) the principal of
and, accrued and unpaid interest, prepayment premiums or penalties and fees and
expenses in respect of indebtedness of such Person for borrowed money; (b) all
obligations (contingent or otherwise) of such Person issued or assumed as the
deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(but excluding trade accounts payable incurred in the ordinary and usual course
of business of normal day-to-day operations of the business consistent with past
practice); (c) all capitalized lease obligations; (d) all obligations of the
type referred to in clauses (a) through (c) of any Persons the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise; and (e) all obligations of the type referred to
in clauses (a) through (d) of other Persons secured by any Lien on any property
or asset of such Person (whether or not such obligation is assumed by such
Person).

 

“Insider” has the meaning provided in Section 4.18.

 

“Insurance Policies” has the meaning set forth in Section 4.14.

 

“Intellectual Property” means all intellectual property rights (whether
registered or unregistered) including:  (a) patents, patent applications,
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, and reexaminations; (b) trademarks, trademark
applications, trademark registrations, trade names, fictitious business names
(d/b/a’s), service marks, service mark applications, service mark registrations,
URL’s domain names, trade dress, and logos; (c) copyrights and works of
authorship in any media (including computer programs, software, databases and
compilations, files, applications, Internet site content, and documentation and
related items), whether or not registered, copyright registrations, and
copyright applications; and (d) trade secrets and confidential information,
including all source code, know-how, processes, technology, formulae, customer
lists, inventions, and marketing information.

 

“Knowledge” means, with respect to Sellers, the actual knowledge of I. J. “Chip”
Berthelot, II, Mandy Bush, Roy E. Bertolatus, David Garrett, Stanley Overstreet
and Victor Davis, in each case after reasonable inquiry with respect to such
fact or other matter.

 

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, Order or determination of a Governmental Authority, or any
requirement under the common law.

 

“Lenders” has the meaning provided such term in clause (j) of the definition of
“Permitted Liens.”

 

“Liabilities” means any and all debts, Indebtedness, Liens, losses, damages,
adverse claims, liabilities, fines, penalties, duties, responsibilities and
obligations of any nature whatsoever, whether accrued or fixed, vested, absolute
or contingent, known or unknown, disputed or undisputed, liquidated or
unliquidated, direct or indirect, asserted or unasserted, matured or unmatured,
due or to become due, or determined or determinable, and whether in contract,
tort, strict liability or otherwise, including those arising under any Law,
including any Environmental Law, and including all costs and expenses relating
thereto (including all fees, disbursements and expenses of legal counsel,
experts, engineers and consultants and costs of investigation).

 

7

--------------------------------------------------------------------------------


 

“Lien” means any liens, pledges, mortgages, deeds of trust, security interests,
leases, licenses, charges, claims, encroachments, easements or other
encumbrances or defects of any kind, including any right of first offer, right
of first refusal or claim or interest of another Person of any kind or nature,
and including any Contract granting any of the foregoing.

 

“MCF” means one thousand standard cubic feet.

 

“Marlin Midstream” has the meaning provided such term in the preamble.

 

“Material Contract” has the meaning provided such term in Section 4.5(a).

 

“Omitted Contract Order” has the meaning provided in Section 2.5(b).

 

“Order” means any order, writ, injunction, decree, award, judgment, ruling,
compliance or consent order or decree, settlement agreement, or similar binding
legal agreement issued by or entered into by Sellers with a Governmental
Authority.

 

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreements, limited liability company
agreements, bylaws, operating agreements or similar formation or governing
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of a Person, including any
amendments thereto.

 

“Outside Termination Date” means April 14, 2017.

 

“Party” or “Parties” has the meaning provided such term in the preamble.

 

“Petition Date” means January 30, 2017.

 

“Permits” means any permit, license, certificate, consent, approval, waiver,
authorization, registration and any similar item issued by any Governmental
Authority or quasi-governmental entity of any kind.

 

“Permitted Liens” means with respect to any Asset:

 

(a)                                 required notices to and filings with a
Governmental Authority in connection with the consummation of the transactions
contemplated by this Agreement;

 

(b)                                 rights reserved to or vested in a
Governmental Authority having jurisdiction to control or regulate such Asset in
any manner whatsoever and all Laws of such Governmental Authorities;

 

(c)                                  Liens for Taxes, assessments and similar
charges that are not yet delinquent or are being contested in good faith by
appropriate proceedings;

 

(d)                                 mechanic’s, materialman’s, carrier’s,
repairer’s, contractor’s and other similar Liens that are not yet delinquent;

 

8

--------------------------------------------------------------------------------


 

(e)                                  rights of use, easements, rights-of-way,
permits, licenses, surface leases, sub-surface leases, grazing rights, logging
rights, ponds, lakes, waterways, canals, ditches, reservoirs, equipment,
pipelines, utility lines, railways, streets, roads and structures on, over or
through such Asset, in each case, to the extent the same do not materially
affect or impair the ownership, operation or use of such Asset;

 

(f)                                   with respect to any Real Property
Interest, all matters of public record, to the extent valid and subsisting;

 

(g)                                  any undetermined or inchoate liens or
charges constituting or securing the payment of expenses that were incurred
incidental to operation or use of such Asset;

 

(h)                                 Assigned Permits, zoning and planning
ordinances and municipal regulations, in each case governing or affecting the
use, occupancy or development of such Asset;

 

(i)                                     Liens arising by, through or under
(i) Buyer or any of its agents or representatives, or (ii) the Third Party owner
of the lands underlying any non-fee Real Property Interest to the extent the
same do not materially affect or impair the ownership, operation or use of any
affected Asset;

 

(j)                                    Liens to be satisfied or released at or
in connection with the Closing, including Liens under that certain Credit
Agreement, dated February 27, 2015, by and among Sellers, Wells Fargo, National
Association, as administrative agent, and other lenders thereto (collectively
the “Lenders); and

 

(k)                                 statutory Liens securing amounts owed on
account of gas purchases, provided that all such Liens securing any purchases
made prior to the Closing will be extinguished through payment by Sellers of the
related Cure Amounts in accordance with the Sale Order.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Pipeline System” has the meaning provided such term in Section 2.1(a).

 

“Plants” has the meaning provided such term in Section 2.1(b).

 

“Post-Closing Tax Period” has the meaning provided such term in Section 11.2(a).

 

“Pre-Closing Tax Period” has the meaning provided such term in Section 11.2(a).

 

“Preferential Right Amount” means $23,000,000.00.

 

“Preferential Right Asset” means the gathering facilities described on
Schedule 2.6.

 

“Preferential Right Contract” means that certain Master Gas Gathering Agreement,
dated January 29, 1993, by and between Talco Midstream Assets, Ltd.,
successor-in-interest to Talco Gas Gathering Company, and BP America Production
Company, successor-in-interest to Amoco Production Company,

 

9

--------------------------------------------------------------------------------


 

as amended by that certain First Amendment to Master Gas Gathering Agreement,
effective as of January 1, 2014, as further amended by that certain Second
Amendment to Master Gas Gathering Agreement, effective as of January 1, 2016.

 

“Preliminary Settlement Statement” has the meaning provided such term in
Section 3.5.

 

“Prevailing Bidder” has the meaning set forth in the Bid Procedures Order.

 

“Previously Omitted Contract” has the meaning provided in Section 2.5(b).

 

“Proceeding” means any action, arbitration, audit, cause, complaint, charge,
hearing, inquiry, investigation, litigation, proceeding, review or suit (whether
civil, criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before any Governmental Authority or arbitrator.

 

“Property Expenses” means all costs and expenses (including (a) costs of
insurance, (b) payments under the instruments creating the Real Property
Interests and other rental payments and (c) capital expenditures) incurred in
connection with the ownership of the Assets and/or the operation and use of the
Assets, but excluding any Taxes.

 

“Property Taxes” means ad valorem, property and similar Taxes (including any
interest, penalties or additional amounts that may be imposed with respect
thereto) attributable to the ownership or operation of the Assets.

 

“Purchase Price” has the meaning provided such term in Section 3.1.

 

“Real Property Interests” has the meaning provided such term in Section 2.1(d).

 

“Records” means all documents, instruments, papers, books and records (including
financial, accounting and, with respect to employees of Sellers hired by Buyer
and to the extent allowed by applicable law, personnel files), books of account,
files and data, software (whether written, recorded or stored on disk, film,
tape or other media, and including all computerized data), catalogs, brochures,
sales literature, marketing, advertising, packaging and promotional material,
certificates and other documents and all other business and other records, in
each case, used in or associated with the ownership of the Assets, including,
without limitation, (a) land and title records (including abstracts of title and
title opinions), (b) contract files, (c) correspondence, (d) maps, operations,
environmental, production and accounting records, (e) facility and engineering
files, (f) environmental, health and safety files, (g) permitting files, (h) all
“job books” that exist as of the Execution Date and that are related to the
Assets and (i) all Assigned Contracts and Assigned Permits.

 

“Reimbursement” has the meaning provided such term in Section 9.1.

 

“Remediation” means any action necessary protect against and/or respond to,
remove, clean up, remediate, investigate, or monitor the release or threatened
release of Hazardous Substances into the environment.

 

10

--------------------------------------------------------------------------------


 

“Representatives” means a Person’s directors, officers, employees, agents or
advisors (including attorneys, accountants, auditors, consultants, bankers,
financial advisors and any representatives of those advisors).

 

“Restricted Information” has the meaning provided such term in Section 6.11.

 

“Sale Order” means a Bankruptcy Court Order that approves Sellers’ performance
under this Agreement for the sale to Buyer of the Assets and assignment to Buyer
of the Assumed Liabilities and Assigned Contracts, in a form reasonably
satisfactory to Buyer.

 

“Sale Process” means the procedures for Sellers’ marketing of the Assets to
Persons who may make higher and better offers to acquire such Assets, all as
outlined in the Bid Procedures Order.

 

“Salt Water” means produced water, flowback water and other water and substances
generated from the exploration for and production of hydrocarbons.

 

“Schedules” has the meaning provided in Section 1.2(e).

 

“Security Arrangements” has the meaning provided in Section 4.20.

 

“Seller” or “Sellers” has the meaning provided such term in the preamble.

 

“Seller Marks” has the meaning provided such term in Section 6.6.

 

“Seller Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate, is or
would reasonably be expected to materially adversely affect the Assets or the
value or operation of the Assets, taken as a whole; provided, however, that none
of the following shall be deemed in themselves, either alone or in combination,
to constitute, and none of the following shall be taken into account in
determining whether there has been or will be, a Seller Material Adverse Effect,
except in the case of clause (b) below, to the extent that the Assets are
disproportionately impacted thereby as compared to other similar assets in the
same or similar industries: any adverse change, effect, event, occurrence, state
of facts or development attributable to (a) the announcement or pendency of the
transactions contemplated by this Agreement or the filing or pendency of the
Bankruptcy Cases; (b) conditions affecting the industry in which Sellers
participate that are not unique to Sellers, the U.S. economy as a whole or the
capital markets in general or the markets in which Sellers operate;
(c) compliance with the terms of, or the taking of any action expressly required
by, this Agreement; (d) any change in applicable Law or the interpretation
thereof after the Execution Date; (e) any change in GAAP; (f) the commencement,
continuation or escalation of a war, material armed hostilities or other
material international or national calamity or act of terrorism directly or
indirectly involving the United States of America, or (g) the failure of Sellers
to meet or achieve the results set forth in any internal projection (provided
that the underlying causes of such failures shall not be so excluded unless such
underlying causes are otherwise excluded under another clause of the definition
of “Seller Material Adverse Effect”).

 

“Straddle Period” means any Tax period beginning before and ending on or after
the Closing Date.

 

11

--------------------------------------------------------------------------------


 

“SWD Wells” has the meaning provided such term in Section 2.1(c).

 

“Talco Midstream” has the meaning provided such term in the preamble.

 

“Tax” and “Taxes” means (a) all federal, state, local and foreign taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges
imposed by a Governmental Authority, including all income, franchise, margin,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance,
production, utility, transaction, net worth, royalty, windfall profits, premium,
stamp, license, payroll, employment, social security, unemployment, disability,
workers compensation, environmental (including taxes under Code Section 59A),
alternative minimum, add-on, value-added, withholding (including backup
withholding) and other taxes, assessments, charges, duties, fees, levies,
imposts or other similar charges of any kind (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), and
(b) all estimated taxes, deficiency assessments, additions to tax, penalties and
interest; and (c) any liability for any item described in clauses (a) or (b),
payable by reason of contract, assumption, transferee or successor liability, as
a result of being a member of a combined, consolidated, or unitary group for any
period, by operation of Law or otherwise, and in each case whether disputed or
otherwise.

 

“Tax Audit” has the meaning provided such term in Section 11.4.

 

“Tax Returns” means any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Governmental Authority,
including any attachments thereto and amendments thereof, filed or required to
be filed in connection with the determination, assessment, or collection of any
Tax.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Transaction Documents” means the documents executed and delivered by the
Parties at the Closing in consummation of the transactions contemplated by this
Agreement and any other Contract or document by and among the Parties that is
expressly agreed by the Parties to constitute a Transaction Document for
purposes of this Agreement.

 

“Transaction Expenses” means all reasonable documented, out-of-pocket fees and
expenses payable to any agent or consultant, including attorneys, brokers,
finders, financial and other advisors and accountants and other fees, costs and
expenses, including fees, costs and expenses relating to environmental
investigations and reports, due diligence, surveys, lien searches, and title
searches, relating to the preparation for, or the discussion, negotiation,
documentation and closing of, the transactions contemplated by this Agreement;
provided, however, that Transaction Expenses shall not include any fees and
expenses associated with the financing of the Purchase Price.

 

“Transfer Tax” or “Transfer Taxes” has the meaning provided such term in
Section 11.1.

 

12

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means the transition services agreement between
the Parties, as may be mutually agreed-upon by the Parties prior to Closing.

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code.  All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.

 

“Turkey Creek” has the meaning provided such term in the preamble.

 

“United States” means the United States of America.

 

“Vehicles” has the meaning provided in Section 2.1(h).

 

13

--------------------------------------------------------------------------------